EXECUTION VERSION

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]

TERM LOAN AGREEMENT

Dated as of May 2, 2007

by and between

GLOBECOMM SYSTEMS INC.

and

CITIBANK, N.A.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]


--------------------------------------------------------------------------------


TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ARTICLE I [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif] DEFINITIONS AND ACCOUNTING TERMS [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 1 [spacer.gif] SECTION 1.01.    Definitions
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 1 [spacer.gif] SECTION
1.02.    Accounting Terms [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 8
[spacer.gif] ARTICLE II [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif] TERM LOAN [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 9
[spacer.gif] SECTION 2.01.    Term Loan [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 9 [spacer.gif] SECTION 2.02.    Note [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 9 [spacer.gif] ARTICLE III [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]   [spacer.gif] INTEREST RATE; FEES AND PAYMENTS; USE
OF PROCEEDS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 9 [spacer.gif]
SECTION 3.01.    Interest Rate [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 9 [spacer.gif] SECTION 3.02.    Use of Proceeds [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 11 [spacer.gif] SECTION
3.03.    Prepayments [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 11
[spacer.gif] SECTION 3.04.    Fee [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 11 [spacer.gif] SECTION 3.05.    Inability to Determine Interest
Rate [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 11 [spacer.gif] SECTION
3.06.    Illegality [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 11
[spacer.gif] SECTION 3.07.    Increased Costs [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 12 [spacer.gif] SECTION 3.08.    Indemnity
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 12 [spacer.gif] SECTION
3.09.    Taxes [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 13
[spacer.gif] SECTION 3.10.    Payments [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 13 [spacer.gif] SECTION 3.11.    Disbursement of Term Loan
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 13 [spacer.gif] SECTION
3.12.    Manner of Payment [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
13 [spacer.gif] ARTICLE IV [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif] REPRESENTATIONS AND WARRANTIES [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 14 [spacer.gif] SECTION 4.01.    Organization,
Corporate Powers, etc. [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 14
[spacer.gif] SECTION 4.02.    Authorization of Borrowing, Enforceable
Obligations [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 14 [spacer.gif]
SECTION 4.03.    Financial Condition [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 14 [spacer.gif] SECTION 4.04.    Taxes [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 15 [spacer.gif] SECTION 4.05.    Title to Properties
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 15 [spacer.gif] SECTION
4.06.    Litigation [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 15
[spacer.gif] SECTION 4.07.    Agreements [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 15 [spacer.gif] SECTION 4.08.    Compliance with ERISA [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 15 [spacer.gif] SECTION 4.09.    Federal
Reserve Regulations; Use of Proceeds [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 15 [spacer.gif] SECTION 4.10.    Approvals [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 16 [spacer.gif] SECTION
4.11.    Subsidiaries and Affiliates [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 16 [spacer.gif] SECTION 4.12.    Hazardous Materials [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 16 [spacer.gif] SECTION
4.13.    Investment Company Act [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 16 [spacer.gif] SECTION 4.14.    No Default [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 16 [spacer.gif] SECTION 4.15.    Material
Contracts [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 16 [spacer.gif]
SECTION 4.16.    Permits and Licenses [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 16 [spacer.gif] SECTION 4.17.    Compliance with Law [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 16 [spacer.gif] SECTION
4.18.    Disclosure [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 16
[spacer.gif] SECTION 4.19.    Acquisition Documents [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 17 [spacer.gif] SECTION 4.20.    Security Documents
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17 [spacer.gif] ARTICLE V
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] CONDITIONS OF
LENDING [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 17 [spacer.gif]
SECTION 5.01.    Conditions To Term Loan [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 17 [spacer.gif]

ii


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ARTICLE VI [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif] AFFIRMATIVE COVENANTS [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 19 [spacer.gif] SECTION 6.01.    Corporate Existence, Properties,
etc. [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 19 [spacer.gif] SECTION
6.02.    Payment of Indebtedness, Taxes, etc. [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 19 [spacer.gif] SECTION 6.03.    Financial Statements,
Reports, etc. Furnish to the Bank [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 20 [spacer.gif] SECTION 6.04.    Access to Premises and Records
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 21 [spacer.gif] SECTION
6.05.    Notice of Adverse Change [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 21 [spacer.gif] SECTION 6.06.    Notice of Default [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 21 [spacer.gif] SECTION 6.07.    Notice
of Litigation [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 21
[spacer.gif] SECTION 6.08.    ERISA [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 21 [spacer.gif] SECTION 6.09.    Compliance with Applicable Laws
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 21 [spacer.gif] SECTION
6.10.    Subsidiaries [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 21
[spacer.gif] SECTION 6.11.    Default in Other Agreements [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 22 [spacer.gif] SECTION
6.12.    Operating Accounts [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
22 [spacer.gif] SECTION 6.13.    Environmental Laws [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 22 [spacer.gif] ARTICLE VII [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]   [spacer.gif] NEGATIVE COVENANTS [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 23 [spacer.gif] SECTION 7.01.    Liens
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 23 [spacer.gif] SECTION
7.02.    Indebtedness [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 23
[spacer.gif] SECTION 7.03.    Guaranties [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 23 [spacer.gif] SECTION 7.04.    Sale of Assets [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 24 [spacer.gif] SECTION 7.05.    Sales of
Notes [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 24 [spacer.gif]
SECTION 7.06.    Loans and Investments [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 24 [spacer.gif] SECTION 7.07.    Nature of Business [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 24 [spacer.gif] SECTION 7.08.    Sale and
Leaseback [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 24 [spacer.gif]
SECTION 7.09.    Federal Reserve Regulations [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 24 [spacer.gif] SECTION 7.10.    Accounting Policies
and Procedures; Tax Status [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
24 [spacer.gif] SECTION 7.11.    Hazardous Materials [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 24 [spacer.gif] SECTION 7.12.    Limitations on
Fundamental Changes [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 24
[spacer.gif] SECTION 7.13.    Financial Covenants [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 25 [spacer.gif] SECTION 7.14.    Subordinated Debt
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 25 [spacer.gif] SECTION
7.15.    Dividends [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 25
[spacer.gif] SECTION 7.16.    Transactions with Affiliates [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 25 [spacer.gif] SECTION
7.17.    Impairment of Security Interest [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 25 [spacer.gif] SECTION 7.18.    Acquisition Documents [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 25 [spacer.gif] SECTION 7.19.    Negative
Pledge [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 25 [spacer.gif]
SECTION 7.20.    Globecomm Systems Europe Ltd. [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 25 [spacer.gif] ARTICLE VIII [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]   [spacer.gif] EVENTS OF DEFAULT [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 26 [spacer.gif] SECTION 8.01.    Events
of Default [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 26 [spacer.gif]
ARTICLE IX [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
MISCELLANEOUS [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 27
[spacer.gif] SECTION 9.01.    Notices [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 27 [spacer.gif] SECTION 9.02.    Survival of Agreement [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 28 [spacer.gif] SECTION 9.03.    Expenses
of the Bank [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 28 [spacer.gif]
SECTION 9.04.    No Waiver of Rights by the Bank [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 29 [spacer.gif] SECTION 9.05.    Applicable Law
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 29 [spacer.gif] SECTION
9.06.    Submission to Jurisdiction; Jury Waiver [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] 29 [spacer.gif] SECTION 9.07.    Extension of Maturity
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 29 [spacer.gif]

iii


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] SECTION 9.08.    Modification of Agreement [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 29 [spacer.gif] SECTION
9.09.    Severability [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 29
[spacer.gif] SECTION 9.10.    Sale of Participations, Assignments [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 29 [spacer.gif] SECTION
9.11.    Reinstatement; Certain Payments [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 30 [spacer.gif] SECTION 9.12.    Right of Setoff [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 30 [spacer.gif] SECTION
9.13.    Counterparts [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 30
[spacer.gif] SECTION 9.14.    Headings [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 30 [spacer.gif] SECTION 9.15.    Construction [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 30 [spacer.gif] SECTION 9.16.    USA
PATRIOT Act [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 30 [spacer.gif]
SECTION 9.17.    Termination [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
30 [spacer.gif]

[spacer.gif]


[spacer.gif] SCHEDULES Schedule I           –        Subsidiaries and Affiliates
Schedule II         –        Liens Schedule III        –        Existing
Indebtedness Schedule IV        –        Existing Guaranties EXHIBITS Exhibit
A            –        Form of Note Exhibit B             –        Form of
Guaranty Exhibit C             –        Form of Pledge Agreement Exhibit
D             –        Form of Security Agreement Exhibit
E             –        Form of Opinion of Counsel

iv


--------------------------------------------------------------------------------


TERM LOAN AGREEMENT dated as of May 2, 2007, by and between GLOBECOMM SYSTEMS
INC., a Delaware corporation (the ‘‘Company’’) and CITIBANK N.A., a national
banking association (the ‘‘Bank’’).

RECITALS

The Company has requested the Bank to extend credit to the Company for the
purpose of financing up to ninety (90%) of the costs incurred by the Company in
connection with a potential acquisition. The Bank is willing to extend credit to
the Company, subject to the terms and conditions hereinafter set forth.

Accordingly, the Company and the Bank agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.    Definitions.    As used herein, the following words and terms
shall have the following meanings:

‘‘Acquisition’’ shall mean the acquisition of substantially all of the assets of
Target Company pursuant to the terms of the Asset Purchase Agreement.

‘‘Acquisition Documents’’ shall mean the Asset Purchase Agreement, and all
documents and agreements executed in connection therewith.

‘‘Affiliate’’ shall mean with respect to any Person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, trust or unincorporated organization which, directly or indirectly,
controls or is controlled by or is under common control with such Person. For
the purpose of this definition, ‘‘control’’ of a Person shall mean the power,
direct or indirect, to direct or cause the direction of the management or
policies of such Person whether through the ownership of voting securities by
contract or otherwise; provided that, in any event, any person who owns directly
or indirectly 15% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 10% or more of
the membership or other ownership interest of any Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.

‘‘Agreement’’ shall mean this Term Loan Agreement dated as of May 2, 2007, as it
may hereafter be amended, restated, supplemented or otherwise modified from time
to time.

‘‘Asset Purchase Agreement’’ shall mean that certain Asset Purchase Agreement,
dated                         , by and among the Company, Globecomm Maryland,
the Target Company and the Parent, pursuant to which Globecomm Maryland shall
acquire substantially all of the assets of Target Company and 100% of the
limited liability company interests of each of Lyman and Turbo

‘‘Business Day’’ shall mean any day that is not a Saturday, Sunday or legal
holiday, on which banks in New York City, New York are not required or
authorized by law or other governmental action to close; provided that, when
used in connection with a Libor Loan, the term ‘‘Business Day’’ shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London inter bank market.

‘‘Capital Expenditures’’ shall mean additions to property and equipment of the
Company and its Subsidiaries, which, in conformity with Generally Accepted
Accounting Principles, are included as ‘‘additions to property, plant or
equipment’’ or similar items (including, without limitation, Capital Leases)
which would be reflected in the Consolidated statement of cash flow of the
Company and its Subsidiaries.

‘‘Capital Lease’’ shall mean (i) any lease of property, real or personal, if the
then present value of the minimum rental commitment thereunder should, in
accordance with Generally Accepted Accounting Principles, be capitalized on the
balance sheet of the lessee, and (ii) any other such lease the obligations of
which are required to be capitalized on the balance sheet of the lessee.

‘‘Change of Control’’ shall mean any event which results in (i) any Person, or
two or more Persons acting in concert, acquiring beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and


--------------------------------------------------------------------------------


Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing 50% or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors; or (ii) the individuals who, as of the date hereof, constitute the
Board of Directors of the Company, together with those who first become
directors subsequent to such date, provided the recommendation, election or
nomination for election to the Board of Directors of such subsequent directors
was approved by a vote of at least a majority of the directors then still in
office who were either directors as of the date hereof or who recommendation,
election or nomination for election was previously so approved, ceasing for any
reason to constitute a majority of the members of the Board of Directors of the
Company.

‘‘Chief Financial Officer’’ shall mean the Chief Financial Officer of the
Company.

‘‘Closing Date’’ shall mean May 2, 2007.

‘‘Code’’ shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

‘‘Consolidated’’ shall mean, as applied to any financial or accounting term,
such term determined on a consolidated basis in accordance with Generally
Accepted Accounting Principles for the Company and its Subsidiaries.

‘‘Consolidated Capital Base’’ shall mean, on a Consolidated basis for the
Company and its Subsidiaries, the sum of (i) shareholders equity, as reflected
on the Consolidated balance sheet of the Company and its Subsidiaries plus (ii)
Subordinated Debt minus the sum of (x) intangible assets, (y) items recorded as
‘‘due from’’ shareholders, employees, or affiliates of the Company, and (x)
investments in affiliates other than the Guarantors, all as determined in
accordance with Generally Accepted Accounting Principles, applied on a
consistent basis.

‘‘Consolidated Current Portion of Long Term Debt’’ shall mean for the Company
and its Subsidiaries on a Consolidated basis, current portion of long term debt
as reflected on the Consolidated balance sheet of the Company and its
Subsidiaries as determined in accordance with Generally Accepted Accounting
Principles, applied on a consistent basis.

‘‘Consolidated Debt Service Coverage Ratio’’ shall mean, on any date of
determination, the ratio of (a) Consolidated EBITDA to (b) the sum of (i) the
Consolidated Current Portion of Long Term Debt plus (ii) Consolidated Interest
Expense. All of the foregoing categories shall be determined on a Consolidated
basis for the Company and its Subsidiaries in accordance with Generally Accepted
Accounting Principles applied on a consistent basis and shall be calculated
(without duplication) with respect to the four fiscal quarters ending on or most
recently ended prior to the date of determination thereof.

‘‘Consolidated EBITDA’’ shall mean, on any date of determination, Consolidated
Net Income (whether income or loss) for such period, plus the sum, without
duplication, of (a) Consolidated Interest Expense, (b) depreciation and
amortization expenses or charges, and (c) all income taxes to any government or
governmental instrumentality expensed on the Company’s and any Subsidiaries
books (whether paid or accrued), minus all extraordinary or unusual gains, in
each case, determined on a Consolidated basis for the Company and its
Subsidiaries in accordance with Generally Accepted Accounting Principles applied
on a consistent basis. All of the foregoing categories shall be calculated
(without duplication) over the four fiscal quarters ending on or most recently
ended prior to the date of determination thereof.

‘‘Consolidated Interest Expense’’ shall mean the Consolidated interest expense
of the Company and its Subsidiaries, determined in accordance with Generally
Accepted Accounting Principles, applied on a consistent basis.

‘‘Consolidated Leverage Ratio’’ shall mean the ratio of Consolidated
Unsubordinated Liabilities to Consolidated Capital Base.

‘‘Consolidated Liquidity Ratio’’ shall mean the ratio of (a) the sum of (i)
Consolidated Unrestricted Cash plus (ii) Consolidated Net Accounts Receivables
to (b) the sum of (i) Consolidated Current Portion of Long Term Debt plus (ii)
the face amount of all undrawn letters of credit, other than cash secured

2


--------------------------------------------------------------------------------


letters of credit, issued on behalf of the Company and its Subsidiaries plus
(iii) Consolidated current liabilities, all as determined for the Company and
its Subsidiaries on a Consolidated basis in accordance with Generally Accepted
Accounting Principles, applied on a consistent basis.

‘‘Consolidated Net Accounts Receivable’’ shall mean, any and all rights to
payment for goods sold or leased or for services rendered, including accounts,
contract rights, general intangibles and any such right evidenced by chattel
paper, instruments or documents, minus any reserves held by the Company or any
its Subsidiaries in connection with such accounts receivable (including reserves
for bad debts), all determined with respect to the Company and its Subsidiaries,
on a Consolidated basis in accordance with Generally Accepted Accounting
Principles, applied on a consistent basis.

‘‘Consolidated Net Income’’ shall mean, for any period, the net income (or net
loss) of the Company and its Subsidiaries on a Consolidated basis for such
period determined in accordance with Generally Accepted Accounting Principles
applied on a consistent basis.

‘‘Consolidated Total Liabilities’’ shall mean all of the liabilities of the
Company and its Subsidiaries, on a Consolidated basis, including all items
which, in accordance with Generally Accepted Accounting Principles would be
included on the liability side of the balance sheet determined in accordance
with Generally Accepted Accounting Principles applied on a consistent basis.

‘‘Consolidated Unrestricted Cash’’ shall mean all cash and cash equivalents of
the Company and its Subsidiaries held at the Bank or any Affiliate of the Bank
which is not subject to any restriction on usage or subject to any Lien other
than a Lien in favor of the Bank or such Affiliate.

‘‘Consolidated Unsubordinated Liabilities’’ shall mean for the Company and its
Subsidiaries on a Consolidated Total Liabilities less Subordinated Indebtedness
of the Company and its Subsidiaries on a Consolidated basis, all as determined
in accordance with Generally Accepted Accounting Principles.

‘‘Debt Issuance’’ means the incurrence, issuance or sale by the Company or any
of its Subsidiaries of any Indebtedness (including, without limitation, any debt
securities, whether in a public offering of such securities or otherwise),
including, without limitation, any Subordinated Debt, but excluding issuance of
any Indebtedness permitted under Section 7.02(a) through (e).

‘‘Default’’ shall mean any event or condition which upon notice, lapse of time,
or both, would constitute an Event of Default.

‘‘Dollar’’ and the symbol ‘‘$’’ shall mean lawful money of the United States of
America.

‘‘ERISA’’ shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA, as in
effect at the date of this Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefore.

‘‘ERISA Affiliate’’ shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any Guarantor would be deemed to be a member
of the same ‘‘controlled group’’ within the meaning of Section 414(b), (c), (m)
and (o) of the Code.

‘‘Equity Issuance’’ means the issuance, sale or other disposition by the Company
or any of its Subsidiaries of any its shares of capital stock of (or other
ownership or profit interests in) such Person, and any rights, warrants or
options to purchase or acquire any shares of such equity interest or any other
security or instrument representing, convertible into or exchangeable for any
equity interests in the Company or any of its Subsidiaries.

‘‘Eurocurrency Reserve Requirement’’ shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as ‘‘eurocurrency
liabilities’’ in Regulation D) maintained by the Bank. For purposes hereof each
Libor Rate Loan shall be deemed to constitute a ‘‘eurocurrency liability’’ as
defined in Regulation D, and subject to the reserve requirements of

3


--------------------------------------------------------------------------------


‘‘Regulation D,’’ without benefit of credit or proration, exemptions or offsets
which might otherwise be available to the Bank from time to time under
Regulation D.

‘‘Event of Default’’ shall mean any Event of Default set forth in Article VIII.

‘‘Executive Officer’’ shall mean any of the Chief Executive Office, the
President, or the Chief Financial Officer of the Company or any Guarantor, as
applicable, and their respective successors, if any, designated by the board of
directors.

‘‘Fiscal Quarter’’ shall mean the fiscal quarter of the Company, which will be
the fiscal quarters ending as of March 31, September 30 and December 31 in each
year.

‘‘Fiscal Year’’ shall mean the fiscal year of the Company, which will be the
period commencing July 1 of any calendar year and ending on June 30 of the
following calendar year.

‘‘Funding Date’’ shall mean that date when all of the conditions set forth in
Article V have been satisfied and the proceeds of the Term Loan are advanced to
Company, provided that if the Funding Date shall not occur on or before
June 15, 2007 this Agreement shall be null and void and the Term Loan Commitment
and all of the Bank obligations hereunder shall be terminated and without
effect.

‘‘Globecomm Maryland’’ shall mean Globecomm Services Maryland LLC, a Delaware
limited liability company.

‘‘Governmental Authority’’ shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

‘‘Guarantors’’ shall mean, collectively, Globecomm Network Services Corporation,
a Delaware corporation, GSI Properties, Inc., a New York corporation, Globecomm
Maryland, Lyman, Turbo, and each Person who, from time to time, is required to
execute a Guaranty in accordance with Section 6.10, provided that Globecomm
Globecomm Systems Europe Ltd., a United Kingdom corporation, shall not be
required to be a Guarantor hereunder.

‘‘Guaranties’’ shall mean, collectively, the Guaranty of All Liability,
substantially in the form attached hereto as Exhibit B, to be executed and
delivered on the Closing Date by each Guarantor and by each Person who may be
required to execute the same pursuant to Section 6.10 hereof, as same may be
amended, restated, supplemented or modified, from time to time.

‘‘Hazardous Materials’’ includes, without limit, any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or related materials defined in the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C.
Sections 9601, et seq.), the Hazardous Materials Transportation Act, as amended
(49) U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act,
as amended (42 U.S.C. Sections 9601, et seq.), and in the regulations adopted
and publications promulgated pursuant thereto, or any other federal, state or
local environmental law, ordinance, rule or regulation.

‘‘Hedging Agreement’’ means any interest rate swap, collar, cap, floor or
forward rate agreement or other agreement regarding the hedging of interest rate
risk exposure executed in connection with hedging the interest rate exposure of
the Company or any Guarantor, and any confirming letter executed pursuant to
such agreement, all as amended, supplemented, restated or otherwise modified
from time to time.

‘‘Indebtedness’’ shall mean, without duplication, as to any Person
(a) indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment
thereof; (e) obligations and liabilities directly or indirectly guaranteed by
such Person; (f) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (g) obligations of such Person as
lessee under Capital Leases; (h) net liabilities of such Person under Hedging
Agreements and foreign currency exchange agreements, as calculated on a basis

4


--------------------------------------------------------------------------------


satisfactory to the Bank and in accordance with accepted practice; (i) all
obligations of such Person in respect of bankers’ acceptances; (j) all
obligations, contingent or otherwise of such Person as an account party in
respect of letters of credit; and (k) all liabilities which would be reflected
on a balance sheet of such Person, prepared in accordance with Generally
Accepted Accounting Principles.

‘‘Interest Payment Date’’ shall mean (a) as to any Prime Rate Loan, the first
day of each calendar month, commencing June 1, 2007, (b) as to any Libor Rate
Loan, at the option of the Bank, (i) the first day of each calendar month,
commencing June 1, 2007, and on the last day of the Interest Period applicable
thereto or (ii) the last day of the Interest Period applicable thereto, and (c)
the date the Term Loan is otherwise paid in full or in part.

‘‘Interest Period’’ shall mean with (I) with respect to any Libor Rate Loan:

(a)    initially, the period commencing on the date such Libor Rate Loan is made
and ending one, two or three months thereafter, as selected by the Company in
its Notice of Borrowing as provided in Section 2.01(b), or in its notice of
conversion as provided in Section 3.01(f); and

(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Libor Rate Loan and ending one, two or three
months thereafter, as selected by the Company by irrevocable written notice to
the Bank not later than 11:00 a.m. three Business Days prior to the last day of
the then current Interest Period with respect to such Libor Rate Loan; provided,
however, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)    if any Interest Period pertaining to a Libor Rate Loan would otherwise
end on a day which is not a Business Day, the Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)    if the Company shall fail to give notice as provided in clause (b)
above, the Company shall be deemed to have requested conversion of the affected
Libor Rate Loan to a Prime Rate Loan on the last day of the then current
Interest Period with respect thereto;

(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv)    no more than four (4) Interest Periods may exist at any one time; and

(v)    the Company shall select Interest Periods so as not to require a payment
or prepayment of any Libor Rate Loan during an Interest Period for such Libor
Rate Loan.

‘‘Libor Rate Loan’’ shall mean the Term Loan at such time as it is made and/or
being maintained at a rate of interest based upon Reserve Adjusted Libor.

‘‘Lien’’ shall mean any lien (statutory or otherwise), security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.

‘‘Loan Documents’’ shall mean, collectively, this Agreement, the Note, the
Guaranty, Security Documents, and each other agreement executed in connection
with the transactions contemplated hereby or thereby.

‘‘Lyman’’ shall mean Lyman Maryland Properties, LLC, a Utah limited liability
company.

‘‘Material Adverse Effect’’ shall mean a material adverse effect on (a) the
business, operations, properties or condition (financial or otherwise) of the
Company or any Guarantor, or (b) the ability of the Company or any Guarantor to
perform any of their respective material obligations under any Loan Document to
which they are a party.

‘‘Material Contract’’ shall mean, with respect to any Person, each contract,
instrument or agreement to which such Person is a party which is not entered
into in the ordinary course of such Person’s business and which is material to
the business, operations, properties or condition (financial or otherwise) of
such Person.

5


--------------------------------------------------------------------------------


‘‘Note’’ shall have the meaning set forth in Section 2.02.

‘‘Obligations’’ shall mean all obligations, liabilities and indebtedness of the
Company to the Bank, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under or in connection with this Agreement
and the other Loan Documents, including, without limitation, all obligations,
liabilities and indebtedness of the Company with respect to the principal of and
interest on the Term Loan and the payment and performance of all other
obligations, liabilities, and indebtedness of the Company to the Bank hereunder
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the United States Bankruptcy Code,
and interest that but for the filing of a petition in bankruptcy with respect to
the Company, would accrue on such obligations, whether or not a claim is allowed
against the Company for such interest in the related bankruptcy proceeding),
under the Note or with respect to the Term Loan, including without limitation
all fees, costs, expenses and indemnity obligations hereunder.

‘‘Officer’s Certificate’’ shall mean a certificate signed by an Executive
Officer of the Company.

‘‘Parent’’ shall mean Lyman Bros., Inc., a Utah corporation and parent of the
Target Company and Lyman and Turbo.

‘‘Payment Office’’ shall mean the Bank’s office located at 730 Veterans Memorial
Highway, Hauppauge, New York 11788, Attention: Loan Officer — Globecomm Systems
Inc.

‘‘PBGC’’ shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.

‘‘Permitted Liens’’ shall mean those Liens described in Section 7.01 hereof.

‘‘Permitted Investments’’ shall mean (i) direct obligations of the United States
of America or any governmental agency thereof, provided that such obligations
mature within one year from the date of acquisition thereof; (ii) dollar
denominated certificates of time deposit maturing within one year issued by any
commercial bank organized and existing under the laws of the United Sates or any
state thereof and having aggregate capital and surplus in excess of
$1,000,000,000; (iii) money market mutual funds having assets in excess of
$2,500,000,000; or (iv) commercial paper rated not less than P-1 or A-1 or their
equivalent by Moody’s Investor Services, Inc. or Standard & Poor’s Rating Group,
respectively.

‘‘Person’’ shall mean any natural person, corporation, limited liability
company, limited liability partnership, business trust, joint venture,
association, company, partnership or Governmental Authority.

‘‘Plan’’ shall mean any multi-employer or single-employer plan defined in
Section 4001 of ERISA, which is maintained, or at any time during the five
calendar years preceding the date of this Agreement was maintained for employees
of the Company, any Guarantor or an ERISA Affiliate.

‘‘Pledge Agreement’’ shall mean the Pledge Agreement, substantially in the form
attached hereto as Exhibit C, to be executed and delivered on the Closing Date
by the Company, as same may hereafter be amended, restated, supplemented or
otherwise modified from time to time.

‘‘Prime Rate’’ shall mean the rate per annum publicly announced by the Bank from
time to time as its prime rate in effect at its principal office, each change in
the Prime Rate shall be effective on the date such change is announced to become
effective.

‘‘Prime Rate Loans’’ shall mean the Term Loan at such time as it is being made
and/or maintained at a rate of interest based on the Prime Rate.

‘‘Regulation D’’ shall mean Regulation D of the Board of Governors of the
Federal Reserve System as the same may be amended or supplemented from time to
time.

‘‘Reportable Event’’ shall mean an event described in Section 4043(b) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.

‘‘Reserve Adjusted Libor’’ shall mean with respect to the Interest Period
pertaining to a Libor Rate Loan, a rate per annum equal to the product (rounded
upwards to the next higher 1/16 of one percent)

6


--------------------------------------------------------------------------------


of (a) the annual rate of interest at which Dollar deposits of an amount equal
to the amount of the portion of the proposed Libor Rate Loan and for a period
equal to the Interest Period applicable thereto which appears on Telerate Page
3750 at approximately 11:00 A.M. (London time) on the second Business Day prior
to the commencement of such Interest Period, multiplied by (b) the Eurocurrency
Reserve Requirement.

If the rate described in clause (a) above does not appear on the Telerate system
on any applicable interest determination date, then the rate described in clause
(a) shall be determined by reference to the rate for deposits in Dollars of an
amount equal to the amount of the proposed Libor Rate Loan for a period
substantially equal to the Interest Period on the Reuters Page ‘‘LIBO’’ (or such
other page as may replace the LIBO Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London Time) on the date that is three
Business Days prior to the beginning of such Interest Period.

If both the Telerate and Reuters system are unavailable, then the rate described
in clause (a) for that date will be determined on the basis of the offered rates
for deposits in U.S. dollars for a period of time comparable to such applicable
Interest Period which are offered by four major banks selected by the Bank in
the London interbank market at approximately 11:00 a.m. (London time) on the day
that is three Business Days preceding the first day of such Interest Period. The
principal London office of each of the four major banks will be requested to
provide a quotation of its U.S. dollar deposit offered rate. If at least two
such quotations are provided, the rate described in clause (a) for that date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate described in clause (a) for that date will be
determined on the basis of the rates quoted for loans in U.S. dollars to leading
European banks for a period of time comparable to such Interest Period offered
by major banks in New York, New York at approximately 11:00 a.m. (New York, New
York time) on the day that is three Business Days preceding the first day of
such Interest Period. In the event that the Bank is unable to obtain any such
quotation as provided above, it will be deemed that Reserve Adjusted Libor
pursuant to a Libor Rate Loan cannot be determined.

‘‘Security Agreements’’ shall mean, collectively, the General Security
Agreement, substantially in the form attached hereto as Exhibit D, to be
executed and delivered on the Closing Date by the Company and each Guarantor
and, thereafter, by each Person who may be required to execute the same pursuant
to Section 6.10 hereof, as same may be amended, restated, supplemented or
otherwise modified, from time to time.

‘‘Security Documents’’ shall mean the Security Agreements, the Pledge Agreement,
and each other collateral security document delivered to the Bank hereunder.

‘‘Solvent’’ shall mean with respect to the Company or a Guarantor, as
applicable, as of the date of determination thereof that (i) the amount of the
‘‘present fair saleable value’’ of the assets of such Person (including
goodwill) will, as of such date, exceed the amount of all ‘‘liabilities of such
Person, contingent or otherwise,’’ as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (ii) the present fair saleable
value of the assets of such Person (including goodwill) will, as of such date,
be greater than the amount that will be required on its debts as such debts
become absolute and matured, (iii) such Person will not have as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(iv) such Person will be able to pay its debts as they mature.

‘‘Subordinated Debt’’ or ‘‘Subordinated Indebtedness’’ shall mean all debt which
is subordinated in right of payment to the prior indefeasible payment in full of
the obligations of the Company and/or any Guarantor to the Bank on terms
reasonably satisfactory to and approved in writing by the Bank.

‘‘Subsidiaries’’ shall mean with respect to any Person any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interest of which is at the time owned or controlled, directly or
indirectly, by such Person or one or more of its Subsidiaries or a combination
thereof.

‘‘Target Company’’ shall mean GlobalSat, LLC, a Delaware limited liability
company.

‘‘Telerate Page 3750’’ shall mean the display designated as ‘‘Page 3750’’ on the
Associated Press-Dow Jones Telerate Service (or such other page as may replace
Page 3750 on the Associated Press-Dow Jones

7


--------------------------------------------------------------------------------


Telerate Service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association interest settlement rates for Dollar deposits).
Each Reserve Adjusted Libor rate based on the rate displayed on Telerate Page
3750 shall be subject to corrections, if any, made in such rate and displayed by
the Associated Press-Dow Jones Telerate Service within one hour of the time when
such rate is first displayed by such service.

‘‘Term Loan’’ shall have the meaning set forth in Section 2.01.

‘‘Term Loan Commitment’’ shall mean the Bank’s obligation to make the Term Loan
on the Closing Date to the Borrower in an amount not to exceed $16,000,000.

‘‘Term Loan Maturity Date’’ shall mean five years from the Funding Date.

‘‘Turbo’’ shall mean Turbo Logic Associates, LLC, a Delaware limited liability
company.

‘‘Unfunded Current Liability’’ of any Plan shall mean the amount, if any, by
which the present value of the accrued benefits under the Plan as of the close
of its most recent plan year exceeds the fair market value of the assets
allocable thereto, determined in accordance with Section 412 of the Code.

SECTION 1.02.    Accounting Terms.    Except as otherwise herein specifically
provided, each accounting term used herein shall have the meaning given to it
under Generally Accepted Accounting Principles. ‘‘Generally Accepted Accounting
Principles’’ or ‘‘GAAP’’ shall mean those generally accepted accounting
principles and practices which are recognized as such by the American Institute
of Certified Public Accountants acting through the Financial Accounting
Standards Board (‘‘FASB’’) or through other appropriate boards or committees
thereof and which are consistently applied for all periods so as to properly
reflect the Consolidated financial condition, and the Consolidated results of
operations and cash flows of the Company and its Subsidiaries except that any
accounting principle or practice required to be changed by the FASB (or other
appropriate board or committee of the FASB) in order to continue as a generally
accepted accounting principle or practice may be so changed. Any dispute or
disagreement between the Company and the Bank relating to the determination of
Generally Accepted Accounting Principles shall, in the absence of manifest
error, be conclusively resolved for all purposes hereof by the written opinion
with respect thereto, delivered to the Bank, of nationally recognized
independent certified public accountants selected by the Company and reasonably
acceptable to the Bank for the purpose of auditing the periodic Consolidated
financial statements of the Company and its Subsidiaries.

8


--------------------------------------------------------------------------------


ARTICLE II
TERM LOAN

SECTION 2.01.    Term Loan.

(a)    Subject to the terms and conditions hereof, the Bank agrees to make a
term loan on the Funding Date in an amount not to exceed the Term Loan
Commitment (the ‘‘Term Loan’’) to the Company upon satisfaction of the
conditions set forth in Section 5.01 hereof. The Company shall give the Bank
irrevocable written notice (or telephonic notice promptly confirmed in writing)
not later than 11:00 a.m. New York, New York time three Business Days prior to
the Funding Date specifying the Type of Loan and amount to be borrowed. The Term
Loan may consist of (i) Prime Rate Loans, (ii) Libor Rate Loans, or (iii) a
combination thereof. The Term Loan Commitment shall terminate upon funding of
the Term Loan on the Funding Date.

(b)    The Company shall give the Bank a duly completed Notice of Borrowing
executed by an Executive Officer not later than 12:00 noon, three Business Days
prior to the Funding Date with respect to a Libor Rate Loan under this Section
2.01 or not later than 12:00 noon on the Funding Date with respect to an Prime
Rate Loan under this Section 2.01. Such notice shall be irrevocable and shall
specify the amount and Type of the proposed borrowing, and the initial Interest
Period if a Libor Rate Loan. Each borrowing of a Prime Rate Loan shall be in an
amount not less than $1,000,000, or, if greater, whole multiples of $1,000,000
in excess thereof. Each borrowing of a Libor Rate Loan shall be an amount not
less than $2,500,000 or whole multiples of $1,000,000 in excess thereof.

SECTION 2.02.    Note.    The Term Loan shall be evidenced by a promissory note
of the Company, substantially in the form of Exhibit A, with appropriate
insertions (the ‘‘Note’’) payable to the order of the Bank and representing the
obligation of the Company to pay the unpaid principal amount of the Term Loan
with interest thereon as prescribed in Section 3.01. The Bank is authorized to
record the date and amount of each payment or prepayment of principal thereof in
the Bank’s records or on the grid schedule annexed to the Note; provided,
however, that the failure of the Bank to set forth each payment and other
information shall not in any manner affect the obligation of the Company to
repay the Term Loan in accordance with the terms of the Note and this Agreement.
The Note, the grid schedule and the books and records of the Bank shall
constitute presumptive evidence of the information so recorded absent manifest
error. The Note shall (a) be dated the Funding Date, (b) be stated to mature on
the Term Loan Maturity Date and (c) be payable as to principal in sixty
consecutive monthly installments of $266,666.67 each, commencing June 1, 2007
and continuing on the first day of each calendar month thereafter, provided
that, in any event, the last installment on the Term Loan Maturity Date shall be
in an amount equal to the remaining principal amount outstanding, together with
interest thereon as of such date. The Note shall bear interest from the date
thereof until paid in full on the unpaid principal amount thereof from time to
time outstanding at the applicable interest rate per annum determined as
provided in, and payable as specified in, Section 3.01.

ARTICLE III
INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS

SECTION 3.01.    Interest Rate.

(a)    The Term Loan, to the extent that it is a Prime Rate Loan, shall bear
interest for the Interest Period from the date thereof on the unpaid principal
amount thereof at a fluctuating rate per annum equal to the Prime Rate.

(b)    The Term Loan, to the extent that it is a Libor Rate Loan, shall bear
interest for the Interest Period applicable thereto on the unpaid principal
amount thereof at a rate per annum equal to the Reserve Adjusted Libor
determined for each Interest Period thereof in accordance with the terms hereof
plus two hundred twenty five (225) basis points.

(c)    Upon the occurrence and during the continuance of an Event of Default the
outstanding principal amount of the Term Loan (excluding any defaulted payment
of principal accruing interest in accordance with clause (d) below), shall, at
the option of the Bank, bear interest payable on demand at a rate of interest 2%
per annum in excess of the interest rate otherwise then in effect or, if no rate
is in effect, 2% per annum in excess of the Prime Rate.

9


--------------------------------------------------------------------------------


(d)    If the Company shall default in the payment of the principal of or
interest on any portion of the Term Loan or any other amount becoming due
hereunder, interest, fees, expenses or otherwise, the Company shall pay interest
on such defaulted amount accruing from the date of such default (without
reference to any period of grace) up to and including the date of actual payment
(after as well as before judgment) at a rate of 2% per annum in excess of the
rate otherwise in effect or, if no rate is in effect, 2% per annum in excess of
the Prime Rate.

(e)    The Company may elect from time to time to convert all or a portion of
the outstanding Term Loan from a Libor Rate Loan to a Prime Rate Loan, by giving
the Bank at least three Business Day’s prior irrevocable written notice of such
election, provided that any such conversion of Libor Rate Loans shall only be
made on the last day of an Interest Period with respect thereto. The Company may
elect from time to time to convert the outstanding Term Loan from a Prime Rate
Loan to a Libor Rate Loan by giving the Bank irrevocable written notice of such
election not later than 11:00 a.m. (New York, New York time), three Business
Days prior to the date of the proposed conversion, with respect to a Libor Rate
Loan. All or any part of outstanding Prime Rate Loans may be converted as
provided herein, provided that each conversion shall be in the principal amount
of $2,500,000 or whole multiples of $1,000,000 in excess thereof, and further
provided that no Default or Event of Default shall have occurred and be
continuing. Any conversion to or from any Libor Rate Loans hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Libor Rate Loans having the same
Interest Period shall not be less than $2,500,000.

(f)    Any Libor Rate Loan in a minimum principal amount of $2,500,000 may be
continued as such upon the expiration of an Interest Period with respect thereto
by compliance by the Company with the notice provisions contained in the
definition of Interest Period; provided, that no Libor Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Prime Rate Loan on the
last day of the Interest Period in effect when the Bank is notified, or
otherwise has actual knowledge, of such Default or Event of Default.

(g)    If the Company shall fail to select the duration of any Interest Period
for any Libor Rate Loan in accordance with the definition of ‘‘Interest Period’’
set forth in Section 1.01, the Company shall be deemed to have selected an
Interest Period of one month.

(h)    No Loan may be funded as a Libor Rate Loan, or converted to or continued
as a Libor Rate Loan, with an Interest Period that extends beyond the Term Loan
Maturity Date.

(i)    Anything in this Agreement or in any Note to the contrary
notwithstanding, the obligation of the Company to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be paid to the Bank to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to the Bank
limiting the rates of interest that may be charged or collected by the Bank. In
each such event payments of interest required to be paid to the Bank shall be
calculated at the highest rate permitted by applicable law until such time as
the rates of interest required hereunder may lawfully be charged and collected
by the Bank. If the provisions of this Agreement or the Note would at any time
otherwise require payment by the Company to the Bank of any amount of interest
in excess of the maximum amount then permitted by applicable law, the interest
payments to the Bank shall be reduced to the extent necessary so that the Bank
shall not receive interest in excess of such maximum amount. To the extent that,
pursuant to the foregoing sentence, the Bank shall receive interest payments
hereunder or under the Note in an amount less than the amount otherwise provided
herein or in the Note, such deficit (hereinafter called the ‘‘Interest
Deficit’’) will accumulate and will be carried forward (without interest) until
the termination of this Agreement. Interest otherwise payable to the Bank
hereunder and under the Note for any subsequent period shall be increased by
such maximum amount of the Interest Deficit that may be so added without causing
the Bank to receive interest in excess of the maximum amount then permitted by
applicable law.

(j)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date and shall be calculated on the basis year of 360 days and shall be
payable for the actual days elapsed. Any rate of interest on the Term Loan or
other Obligations which is computed on the basis of the Prime Rate shall

10


--------------------------------------------------------------------------------


change when and as the Prime Rate changes in accordance with the definition
thereof. Each determination by the Bank of an interest rate or fee hereunder
shall, absent manifest error, be conclusive and binding for all purposes.

SECTION 3.02.    Use of Proceeds.    The proceeds of the Term Loan shall be used
by the Company to finance up to ninety percent (90%) of the purchase price paid
by the Company to acquire substantially all of the assets of the Target Company
pursuant to the Asset Purchase Agreement.

SECTION 3.03.    Prepayments.

(a)    Voluntary.    The Company may at any time and from time to time prepay
the then outstanding Term Loan, in whole or in part, without premium or penalty,
except as provided in Section 3.08 hereof, upon written notice to the Bank (or
telephonic notice promptly confirmed in writing) not later than 11:00 a.m. New
York, New York time, three Business Days before the date of prepayment with
respect to prepayments of Libor Rate Loans, or 11:00 a.m. New York, New York
time on the proposed date of prepayment with respect to Prime Rate Loans. Each
notice shall be irrevocable and shall specify the date and amount of prepayment
and whether such prepayment is of Libor Rate Loans or Prime Rate Loans or a
combination thereof, and if a combination thereof, the amount of prepayment
allocable to each. If such notice is given, the Company shall make such
prepayment, and the amount specified in such notice shall be due and payable, on
the date specified therein. Each partial prepayment pursuant to this Section
3.03 hereof shall be in a principal amount of (i) $2,500,000 or whole multiples
of $1,000,000 in excess thereof with respect to Libor Rate Loans and (ii)
$2,500,000 or whole multiples of $1,000,000 in excess thereof with respect to
Prime Rate Loans. All prepayments shall be accompanied by accrued interest on
the principal amount being prepaid to the date of prepayment.

(b)    Mandatory.    The Company shall apply the net cash proceeds (after costs
and expenses) realized by the Company upon any Debt Issuance or Equity Issuance
to prepay the outstanding Term Loan hereunder. Such net proceeds shall be
applied promptly upon the closing of any such Debt Issuance or Equity Issuance.

All prepayments shall be applied, first to Prime Rate Loans outstanding and
second, to Libor Rate Loans outstanding, in such order as the Bank shall
determine in its sole and absolute discretion. All prepayments shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment. All partial prepayments of the Term Loan shall be applied to
the remaining installments of principal in inverse order of maturity.

SECTION 3.04.    Fee.    The Company agrees to pay to the Bank a nonrefundable
origination fee in an amount equal to twenty five (25) basis points of the
actual principal amount of the Term Loan funded on the Closing Date, payable in
full on the Closing Date.

SECTION 3.05.    Inability to Determine Interest Rate.    In the event that the
Bank shall have determined (which determination shall be conclusive and binding
upon the Company) that, by reason of circumstances affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
the Reserve Adjusted Libor applicable pursuant to Section 3.01(b) for any
requested Interest Period with respect to (a) the making of a Libor Rate Loan,
(b) a Libor Rate Loan that will result from the requested conversion of a Prime
Rate Loan to a Libor Rate Loan or a Libor Rate Loan of one type into a Libor
Rate Loan of another type, or (c) the continuation of a Libor Rate Loan beyond
the expiration of the then current Interest Period with respect thereto, the
Bank shall forthwith give notice by telephone of such determination, promptly
confirmed in writing, to the Company of such determination. Until the Bank
notifies the Company that the circumstances giving rise to the suspension
described herein no longer exist (which notification shall be given promptly by
the Bank), the Company shall not have the right to request or continue a Libor
Rate Loan or to convert a Prime Rate Loan to a Libor Rate Loan.

SECTION 3.06.    Illegality.    Notwithstanding any other provisions herein, if
any introduction of or change in any law, regulation, treaty or directive or in
the interpretation or application thereof shall make it unlawful for the Bank to
make or maintain Libor Rate Loans as contemplated by this Agreement, the Bank
shall forthwith give notice by telephone of such circumstances, promptly
confirmed in writing, and (a) the commitment of the Bank to make and to allow
conversion to or continuations of Libor Rate Loans shall forthwith be cancelled
for the duration of such illegality and (b) the Term Loan then outstanding as

11


--------------------------------------------------------------------------------


Libor Rate Loans, if any, shall be converted automatically to Prime Rate Loans
on the next succeeding last day of each Interest Period applicable to such Libor
Rate Loans or within such earlier period as may be required by law. The Company
shall pay to the Bank, upon demand, any additional amounts required to be paid
pursuant to Section 3.08 hereof.

SECTION 3.07.    Increased Costs.

(a)    In the event that any introduction of or change in, on or after the date
hereof, any applicable law, regulation, treaty, order, directive or in the
interpretation or application thereof (including, without limitation, any
request, guideline or policy, whether or not having the force of law, of or from
any central bank or other governmental authority, agency or instrumentality and
including, without limitation, Regulation D), by any authority charged with the
administration or interpretation thereof shall occur, which:

(i)    shall subject the Bank to any tax of any kind whatsoever with respect to
this Agreement, any Note, any Loan, or change the basis of taxation of payments
to the Bank of principal, interest, fees or any other amount payable hereunder
(other than any tax that is measured with respect to the overall net income of
the Bank or lending office of the Bank and that is imposed by the United States
of America, or any political subdivision or taxing authority thereof or therein,
or by any jurisdiction in which the Bank’s lending office is located, or by any
jurisdiction in which the Bank is organized, has its principal office or is
managed and controlled); or

(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement (whether or not having the force of law)
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of the Bank; or

(iii)    shall impose on the Bank any other condition, or change therein
directly relating to this Agreement, the Note or the Loan; and the result of any
of the foregoing is to increase the cost to the Bank of making, renewing or
maintaining or participating in advances or extensions of credit hereunder or to
reduce any amount receivable hereunder, in each case by an amount which the Bank
deems material, then, in any such case, the Company shall pay the Bank, upon
demand, such additional amount or amounts as the Bank shall have determined will
reimburse the Bank for such increased costs or reduction.

(b)    If the Bank shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank (or any lending office of the
Bank) or the Bank’s holding company, with any request or directive regarding
capital adequacy (whether or not having the force of the law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the Bank’s capital or on the capital of the
Bank’s holding company as a consequence of its obligations hereunder to a level
below that which the Bank could have achieved but for such adoption, change or
compliance (taking into consideration the Bank’s policies and the policies of
the Bank’s holding company with respect to capital adequacy) by an amount deemed
by the Bank to be material, then from time to time, the Company shall pay to the
Bank, the additional amount or amounts as the Bank shall have determined will
reimburse the Bank or the Bank’s holding company for such reduction directly
relating to this Agreement, the Note or the Loan. The Bank’s determination of
such amounts, upon presentation thereof to the Company, shall be conclusive and
binding on the Company absent manifest error.

(c)    A certificate of the Bank setting forth the basis and calculation of any
such determination, and the amount or amounts payable pursuant to Sections
3.07(a) and 3.07(b) above, shall be conclusive absent manifest error. The
Company shall pay the Bank the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 3.08.    Indemnity.    The Company agrees to indemnify the Bank and to
hold the Bank harmless from any loss, cost or expense which the Bank may sustain
or incur, including, without limitation, interest or fees payable by the Bank to
lenders of funds obtained by it in order to maintain Libor Rate

12


--------------------------------------------------------------------------------


Loans hereunder, as a consequence of (a) default by the Company in payment of
the principal amount of or interest on any Libor Rate Loan, (b) default by the
Company to accept or make a borrowing of a Libor Rate Loan or a conversion into
or continuation of a Libor Rate Loan after the Company has requested such
borrowing, conversion or continuation, (c) default by the Company in making any
prepayment of any Libor Rate Loan after the Company gives a notice in accordance
with Section 3.03 of this Agreement and/or (d) the making of any payment or
prepayment (whether mandatory or optional) of a Libor Rate Loan or the making of
any conversion of a Libor Rate Loan to an Prime Rate Loan on a day which is not
the last day of the applicable Interest Period with respect thereto. A
certificate of the Bank setting forth the basis, the calculation of any such
determination and such amounts shall be conclusive absent manifest error. The
Company shall pay the Bank the amount shown as due on any certificate within ten
days after receipt thereof.

SECTION 3.09.    Taxes.    Except as set forth in clause (c) below or as
required by law, all payments made by the Company under this Agreement shall be
made free and clear of, and without reduction for or on account of, any present
or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding income and franchise taxes imposed on
the Bank by (i) the United States of America or any political subdivision or
taxing authority thereof or therein, (ii) the jurisdiction under the laws of
which the Bank is organized or in which it has its principal office or is
managed and controlled or any political subdivision or taxing authority thereof
or therein, or (iii) any jurisdiction in which the Bank’s lending office is
located or any political subdivision or taxing authority thereof or therein
(such non-excluded taxes being called ‘‘Taxes’’). If any Taxes are required to
be withheld from any amounts payable to the Bank hereunder, or under the Note,
the amount so payable to the Bank shall be increased to the extent necessary to
yield to the Bank (after payment of all Taxes and free and clear of all
liability in respect of such Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Note. Whenever any Taxes are payable by the Company, as promptly as possible
thereafter, the Company shall send to the Bank, as the case may be, a certified
copy of an original official receipt showing payment thereof. If the Company
fails to pay Taxes when due to the appropriate taxing authority or fails to
remit to the Bank the required receipts or other required documentary evidence,
the Company shall indemnify the Bank for any incremental taxes, interest or
penalties that may become payable by the Bank as a result of any such failure
together with any expenses payable by the Bank in connection therewith.

SECTION 3.10.    Payments.    All payments (including prepayments) to be made by
the Company on account of principal, interest, fees and reimbursement
obligations shall be made without set-off or counterclaim and shall be made to
the Bank, at the Payment Office of the Bank in Dollars in immediately available
funds. The Bank may, in its sole discretion, directly charge principal and
interest payments due in respect of the Term Loan to the Company’s accounts at
the Payment Office or other office of the Bank. Except as otherwise provided in
the definition of ‘‘Interest Period’’, if any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

SECTION 3.11.    Disbursement of Term Loan.    The Bank shall make the Term Loan
available to the Company at the Payment Office by crediting the account of the
Company with such amount and in like funds.

SECTION 3.12.    Manner of Payment.

(a)    Unless otherwise specified herein each payment and prepayment of
principal of and interest on the Note shall be made by the Company in
immediately available funds not later than 12:00 noon, New York, New York time,
on the date on which it is payable. The Bank may (but shall not be obligated to)
debit any ordinary deposit account of the Company with the Bank for the amount
of any such payment.

(b)    The Bank may in its sole discretion directly charge one or more of the
Company’s accounts at the Payment Office or other office of the Bank for all
interest and principal payments due in respect of the Term Loan and all fees
payable hereunder. Except as otherwise provided in the definition of ‘‘Interest
Period’’, if any payment hereunder becomes due and payable on a day other than a
Business Day, such

13


--------------------------------------------------------------------------------


payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(c)    The Bank shall make the Term Loan to be made by it hereunder available to
the Company at the Payment Office by crediting the account of the Company with
such amount and in like funds.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to enter into this Agreement and to make the Term
Loan herein provided for, the Company represents and warrants to the Bank that:

SECTION 4.01.    Organization, Corporate Powers, etc.    The Company and each
Guarantor (i) is a corporation duly incorporated, or a limited liability company
duly formed, validly existing and in good standing under the laws of the state
of its incorporation or formation, (ii) has the power and authority to own
properties and to carry on its business as now being conducted, (iii) is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification, (iv) has the power to execute and perform each of the Loan
Documents to which it is a party, (v) with respect to the Company, has the power
to borrow hereunder and to execute and deliver the Note, and (vi) is in
compliance with all applicable federal, state and local laws, rules and
regulations except where the failure to be in compliance could not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.02.    Authorization of Borrowing, Enforceable Obligations.    The
execution, delivery and performance by the Company of this Agreement, and the
other Loan Documents to which it is a party, the borrowings by the Company
hereunder, and the execution, delivery and performance of each Guarantor of the
Loan Documents to which such Guarantor is a party, (a) have been duly authorized
by all requisite corporate or limited liability company action, (b) will not
violate or require any consent under (i) any provision of law applicable to the
Company or any Guarantor, any governmental rule or regulation, or the
Certificate of Incorporation, By-laws, or other organizational documents, as
applicable, of the Company or any Guarantor or (ii) any order of any court or
other agency of government binding on the Company or any Guarantor or any
indenture, agreement or other instrument to which the Company or any Guarantor a
party, or by which the Company or any Guarantor or any of its property is bound,
and (c) will not be in conflict with, result in a breach of or constitute (with
due notice and/or lapse of time) a default under, any such indenture, agreement
or other instrument, or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the property or assets of
the Company or any Guarantor other than as contemplated by this Agreement or the
other Loan Documents. This Agreement and each other Loan Document to which the
Company and each Guarantor is a party, constitutes a legal, valid and binding
obligation of the Company and each Guarantor as the case may be, enforceable
against the Company and each Guarantor, as the case may be, in accordance with
its terms.

SECTION 4.03.    Financial Condition.    The Company has heretofore furnished to
the Bank (a) the audited Consolidated balance sheet of Company and its
Subsidiaries and the related audited statements of income, retained earnings and
cash flow of Company and its Subsidiaries prepared by Ernst & Young, LLP,
certified accountants, for the fiscal year ended June 30, 2006 and (b) the
unaudited Consolidated balance sheet of the Company and its Subsidiaries and the
related unaudited statements of income, retain earning and cash flow of the
Company and its Subsidiaries for the six-month period ended December 31, 2006
(collectively, the ‘‘financial statements’’). The financial statements were
prepared in conformity with Generally Accepted Accounting Principles and, to the
Company’s knowledge, fairly present the financial position and results of
operations of the Company and its Subsidiaries as of the date of such financial
statements and for the periods to which they relate and, since the date of such
financial statements and tax returns, no material adverse change in the
business, operations or assets or condition (financial or otherwise) of Company
and its Subsidiaries has occurred. The Company shall deliver to the Bank a
certificate by the Chief Financial Officer of the Company to that effect on the
Closing Date. There are no obligations or liabilities, contingent or otherwise,
of the Company and its Subsidiaries which are

14


--------------------------------------------------------------------------------


not reflected on such statements other than obligations incurred in the ordinary
course of the Company’s business since the date of such financial statements or
specifically disclosed elsewhere in this Agreement or any schedule hereto.

SECTION 4.04.    Taxes.    The Company and each Guarantor has filed or caused to
be filed all federal, state and local tax returns which are required to be
filed, and has paid or has caused to be paid all taxes as shown on said returns
or on any assessment received by them, to the extent that such taxes have become
due, except taxes which are being contested in good faith and which are reserved
against in accordance with Generally Accepted Accounting Principles.

SECTION 4.05.    Title to Properties.    The Company and each Guarantor has good
and marketable title to their respective properties and assets, except for such
properties and assets as have been disposed of since the date of such financial
statements as no longer used or useful in the conduct of their respective
business or as have been disposed of in the ordinary course of business, and all
such properties and assets are free and clear of all Liens, except as permitted
by Section 7.01.

SECTION 4.06.    Litigation.

(a)    There are no actions, suits or proceedings (whether or not purportedly on
behalf of the Company or any Guarantor) pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Guarantor at law or
in equity or before or by any Governmental Authority, which involve any of the
transactions contemplated herein or which, if adversely determined against the
Company or such Guarantor, could reasonably be expected to result in a Material
Adverse Effect.

(b)    Neither the Company nor any Guarantor is in default with respect to any
judgment, writ, injunction, decree, rule or regulation of any Governmental
Authority.

SECTION 4.07.    Agreements.    Neither the Company nor any Guarantor is a party
to any agreement or instrument or subject to any charter or other corporate
restriction or any judgment, order, writ, injunction, decree or regulation which
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Guarantor is in default in any manner which could have a
Material Adverse Effect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party.

SECTION 4.08.    Compliance with ERISA.    Each Plan is in compliance with
ERISA; no Plan is insolvent or in reorganization, no Plan has an Unfunded
Current Liability, and no Plan has an accumulated or waived funding deficiency
or permitted decreases in its funding standard account within the meaning of
Section 412 of the Code; neither the Company nor any ERISA Affiliate nor any
Guarantor has incurred any material liability to or on account of a Plan
pursuant to Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA or expects to
incur any liability under any of the foregoing sections on account of the
termination of participation in or contributions to any such Plan, no
proceedings have been instituted to terminate any Plan, no condition exists
which presents a risk to the Company or any Guarantor of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no lien imposed under the Code or ERISA on the assets of the Company or
any Guarantor exists or is likely to arise on account of any Plan; and the
Company, and each Guarantor may terminate contributions to any other employee
benefit plans maintained by them without incurring any material liability to any
person interested therein.

SECTION 4.09.    Federal Reserve Regulations; Use of Proceeds.

(a)    Neither the Company nor any Guarantor is engaged principally in, nor has
as one of its important activities, the business of extending credit for the
purpose of purchasing or carrying any ‘‘margin stock’’ (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended to the date hereof). If requested by the Bank, the
Company will, and will cause each Guarantor to, furnish to the Bank such a
statement on Federal Reserve Form U-1.

(b)    No part of the proceeds of the Term Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or to carry margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock, or to refund indebtedness originally
incurred for such purposes, or (ii) for any purpose which violates or is
inconsistent with the provisions of the Regulations T, U, or X of the Board of
Governors of The Federal Reserve System.

15


--------------------------------------------------------------------------------


(c)    The proceeds of the Term Loan shall be used solely for the purposes
permitted under Section 3.02.

SECTION 4.10.    Approvals.    No registration with or consent or approval of,
or other action by, any Governmental Authority or any other Person is required
in connection with the execution, delivery and performance of this Agreement by
the Company or any Guarantor, or with the execution and delivery of other Loan
Documents to which it is a party or, with respect to the Company, the borrowings
hereunder.

SECTION 4.11.    Subsidiaries and Affiliates.    Attached hereto as Schedule I
is a correct and complete list of the Company’s Subsidiaries and Affiliates
showing as to each Subsidiary and Affiliate, its name, the jurisdiction of its
incorporation or formation, its shareholders or other owners of an interest in
each Subsidiary and the number of outstanding shares or other ownership interest
owned by each shareholder or other owner of an interest.

SECTION 4.12.    Hazardous Materials.    Except as set forth in environmental
reports provided to the Bank, the Company and each Guarantor are each in
compliance with all federal, state or local laws, ordinances, rules or
regulations governing Hazardous Materials and (a) neither the Company nor any
Guarantor has used Hazardous Materials on, from, or affecting any property now
owned or occupied by the Company or any Guarantor in any manner which violates
federal, state or local laws, ordinances, rules or regulations governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials; and (b) to the best knowledge of
the Company and each Guarantor, no prior owner of any such property or any
tenant, subtenant, prior tenant or prior subtenant has used Hazardous Materials
on, from, or affecting such property in any manner which violates federal, state
or local laws, ordinances, rules or regulations governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials, except where failure to so comply could not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.13.    Investment Company Act.    Neither the Company nor any
Guarantor is an ‘‘investment company’’, or a company ‘‘controlled’’ by an
‘‘investment company’’, within the meaning of the Investment Company Act of
1940, as amended.

SECTION 4.14.    No Default.    No event has occurred and is continuing and no
condition exists which constitutes a Default or an Event of Default.

SECTION 4.15.    Material Contracts.    Each Material Contract of the Company
and each Guarantor (i) is in full force and effect and is binding upon and
enforceable against the Company or each Guarantor, as the case may be, and, to
the knowledge of the Company, all other parties thereto in accordance with its
terms, and (ii) there exists no default under any Material Contract by the
Company or any Guarantor or, to the knowledge of the Company, by any other party
thereto which has not been fully cured or waived.

SECTION 4.16.    Permits and Licenses.    Each of the Company and each Guarantor
has all obtained all material licenses, permits, franchises, or other
governmental authorizations necessary to the ownership of its property or to the
conduct of its activities, and shall obtain all such licenses, permits,
franchises, or other governmental authorizations as may be required in the
future to the extent that the failure to obtain them would materially and
adversely affect the ability of the Company or any Guarantor to conduct its
activities as currently conducted, or in the future may be conducted, or the
condition (financial or otherwise) of the Company or any Guarantor.

SECTION 4.17.    Compliance with Law.    The Company and each Guarantor are each
in compliance with all laws, rules, regulations, orders and decrees which are
applicable to the Company or any Guarantor, or to any of their respective
properties, which the failure to comply with could reasonably be expected to
have a Material Adverse Effect.

SECTION 4.18.    Disclosure.    No representation or warranty of the Company or
any Guarantor contained in this Agreement, any other Loan Document, or any other
document, certificate or written statement furnished to the Bank by or on behalf
of the Company or any Guarantor for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which they were made.

16


--------------------------------------------------------------------------------


SECTION 4.19.    Acquisition Documents.    The Company has heretofore delivered
to the Bank true, correct and complete copies of the Acquisition Documents. The
Acquisition Documents set forth the entire agreement of the parties thereto with
respect to the subject matter thereof. No consent or approval, authorization or
declaration of any Governmental Authority is or will be required in connection
with the Acquisition. Upon funding of the Term Loan the Company shall acquire
valid, legal and marketable title to substantially all of the assets of the
Target Company pursuant to the Acquisition Documents, free and clear of any
Lien. The representations and warranties of the Company in Article V of the
Asset Purchase Agreement are true and correct in all respects and are hereby
deemed remade and restated in favor of the Bank.

SECTION 4.20.    Security Documents.    Each Security Document executed by the
Company and the Guarantor shall constitute a valid and continuing lien on and
security interest in the collateral referred to in such Security Document in
favor of the Bank prior to all other Liens, claims and right of all other
Persons, other than Permitted Liens, and shall be enforceable as such against
all other Persons.

ARTICLE V
CONDITIONS OF LENDING

SECTION 5.01.    Conditions To Term Loan.    The obligation of the Bank to make
the Term Loan hereunder is subject to the following conditions precedent:

(a)    Note.    On or prior to the Closing Date, the Bank shall have received
the Note duly executed by the Company.

(b)    Other Loan Documents.    On or prior to the Closing Date, the Bank shall
have received (i) the Guaranties duly executed by each of the Guarantors, and
(ii) the Security Documents, each duly executed by the Company and each
Guarantor, as applicable, along with financing statements on form UCC-1
describing the collateral covered by the Security Agreement.

(c)    Supporting Documents.    The Bank shall have received on or prior to the
Closing Date (a) a certificate of the Secretary or an Assistant Secretary of the
Company and of each Guarantor dated the Closing Date and certifying (i) that
neither the Certificates of Incorporation nor the By-laws of the Company or such
Guarantor has been amended since the Closing Date; (ii) that attached thereto is
a true and complete copy of resolutions adopted by the Board of Directors of the
Company and each Guarantor, authorizing the execution, delivery and performance
of this Agreement and of each Loan Document to be delivered on the Closing Date
to which it is a party and, with respect to the Company, the borrowings
hereunder; and (iii) the incumbency and specimen signature of each officer of
the Company and each Guarantor executing each Loan Document to which the Company
or a Guarantor is a party and any certificates or instruments furnished pursuant
hereto or thereto, and a certification by another officer of the Company and
each Guarantor as to the incumbency and signature of the Secretary or Assistant
Secretary of the Company and each Guarantor; and (b) such other documents as the
Bank may reasonably request.

(d)    Opinion of Counsel.    On the Closing Date, the Bank shall have received
a written opinion of counsel for the Company and the Guarantors dated the
Closing Date and addressed to the Bank substantially in the form of Exhibit E
attached hereto.

(e)    No Material Adverse Changes.    There shall not have occurred in the sole
opinion of the Bank reasonably applied, any material adverse change in the
business, operations, performance, properties or condition, financial or
otherwise, of the Company or any Guarantor or in the Target Company since
June 30, 2006.

(f)    Fees.    The Company shall have paid all costs and expenses incurred by
the Bank in connection with the negotiation, preparation and execution of the
Loan Documents (including, without limitation, the expenses and reasonable fees
of counsel).

(g)    Assets Free from Liens.    Prior to the Closing Date, the Bank shall have
received UCC-1 financing statement, tax and judgment lien searches evidencing
that the Company’s and each Guarantor’s accounts receivable, inventory,
equipment and all other assets of the Company and each Guarantor are free and
clear of all Liens except Permitted Liens.

17


--------------------------------------------------------------------------------


(h)    Acquisition.    The Bank shall have received certified true, correct and
complete copies of each Acquisition Document, including, without limitation the
Asset Purchase Agreement and the schedules and exhibits thereto, which documents
shall be in form and substance reasonably satisfactory to the Bank and its
counsel shall be reasonably satisfied with all legal and business aspects of the
Acquisition, including the structure, the costs of such transaction and the
valuation of the assets to be purchased thereunder.

(i)    Consummation of Acquisition.    Simultaneously with the funding of the
Term Loan, the Bank shall have received, (a) a certificate of an Executive
Officer of the Company certifying that (i) the Acquisition has been consummated
(other than the payment of the purchase price) in accordance with the terms of
the Acquisition Documents and in compliance with all laws, (ii) that all
conditions precedent with respect to the consummation of the Acquisition have
been satisfied, (iii) no party to the Acquisition has waived the fulfillment of
any material condition precedent set forth therein to the consummation of the
Acquisition, (iv) no party has failed to perform any of its obligations
thereunder and (v) nothing has come to the attention of the Company which would
cause it to believe that any of the representations or warranties of the Target
Company and contained in the Asset Purchase Agreement were false or misleading
when made or when reaffirmed on the date of funding of the Term Loan, (b)
evidence that the purchase price paid by the Company pursuant to the Acquisition
shall not exceed $18,500,000, and (c) evidence that the Company and Target
Company has approved the Acquisition.

(j)    Value.    The Bank shall be reasonably satisfied that, immediately
following the consummation of the Acquisition and the transactions contemplated
by this Agreement (including, without limitation, the funding of the Term Loan),
(a) the fair value of the assets of the Company will exceed its Indebtedness
(including Subordinated Indebtedness), (b) the present fair saleable value of
the property and assets of the Company will be greater than the amount required
to pay the probable liabilities of its Indebtedness (including Subordinated
Indebtedness), (c) the Company will be able to pay its Indebtedness (including
Subordinated Indebtedness), as such Indebtedness shall mature, and (d) the
Company shall not have unreasonably small capital in order to conduct the
business in which it is engaged. All of the foregoing conditions shall be deemed
to be satisfied if the financial information provided by the Company, including,
but not limited to the financial information of the Target Company, shall be
true and correct.

(k)    Due Diligence Report and/or Field Examination.    The Bank shall have
received, prior to the Closing Date, a due diligence report conducted by the
Company with respect to the assets, liabilities and books and records of the
Target Company, all in form and substance reasonably satisfactory to the Bank,
provided that if such due diligence report is not delivered to the Bank within
ten (10) days prior to the Closing Date or if such due diligence report is
unsatisfactory to the Bank, in its reasonable discretion, the Bank may conduct
its own field examination of the assets, liabilities and books and records of
the Target Company, the reasonable and actual cost of which shall be reimbursed
by the Company on the Closing Date.

(l)    Financial Statements of Target Company; Pro Forma Covenant
Compliance.    The Bank shall have received, at least fifteen (15) days prior to
the Closing Date, Consolidated financial statements for the Target Company and
its Subsidiaries as at December 31, 2006 and for the fiscal year then ended,
together with a pro forma Consolidated balance sheet of the Company and its
Subsidiaries which shall be based upon the financial statements of the Target
Company as at December 31, 2006 which shall fairly reflect the consummation of
the Acquisition and which shall demonstrate to the satisfaction of the Bank pro
forma compliance with the financial covenants of Section 7.13 hereof, all of
which shall be in form and substance satisfactory to the Bank.

(m)    Insurance.    The Bank shall receive, on or prior to the Closing Date,
certificates of insurance covering the personal property and the business of the
Company and the Guarantors (including with respect to general liability and
products liability insurance), which certificates shall designate the Bank as
the loss payee and additional insured, in form and substance reasonably
satisfactory to the Bank together with copies of the related insurance policies
with proper endorsements to reflect the Bank’s interests.

(n)    Due Diligence.    The Bank shall have results satisfactory to it of its
due diligence checkings with respect the Company, the Guarantors and the Target
Company, including, without limitation, litigation checkings, customer
checkings, bank checkings, judgment, tax and bankruptcy searches, in all
jurisdictions deemed necessary by the Bank and its counsel.

18


--------------------------------------------------------------------------------


(o)    Completion of Proceedings.    All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents shall be reasonably satisfactory
in form and substance to the Bank and its counsel.

(p)    Other Information, Documentation.    The Bank shall receive such other
consents, approvals and further information and documentation as it may
reasonably require, including, but not limited, to any information or
documentation relating to compliance by the Company and each Guarantor with the
requirements of all federal, state and local laws, ordinances, rules,
regulations or policies governing the use, storage, treatment, transportation,
refinement, handling, production or disposal of Hazardous Materials and in
connection with the Acquisition.

(q)    Representations and Warranties.    The representations and warranties by
the Company and each Guarantor pursuant to this Agreement and the Loan Documents
to which each is a party shall be true and correct in all material respects and
an Executive Officer shall deliver a certificate to the Bank with respect
thereto.

(r)    No Default.    The Company and each Guarantor shall be in compliance with
all the terms and provisions set forth herein or in any other Loan Document on
their part to be observed or performed, and no Default or Event of Default,
shall have occurred and be continuing on the Closing Date or will result after
giving effect to the Term Loan requested.

ARTICLE VI
AFFIRMATIVE COVENANTS

The Company covenants and agrees with the Bank that so long as the Term Loan
remains in effect or any of the principal of or interest on the Note or any
other Obligations hereunder shall be unpaid they will, and will cause each
Guarantor to:

SECTION 6.01.    Corporate Existence, Properties, etc.    Do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence, rights and franchises and comply with all laws applicable to it; at
all times maintain, preserve and protect all franchises and trade names and
preserve all of its property used or useful in the conduct of its business and
keep the same in good repair, working order and condition (ordinary wear and
tear excepted), and from time to time make, or cause to be made, all needful and
proper repairs, renewals, replacements, betterments and improvements thereto so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times; at all times keep its insurable
properties adequately insured and maintain (i) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (ii) workmen’s compensation insurance in the amount
required by applicable law, and (iii) public liability insurance, which shall
include product liability insurance, in the amount customary with companies in
the same or similar business against claims for personal injury or death on
properties owned, occupied or controlled by it, (iv) such other assistance as
may be required by Law or may be reasonably required by the Bank. Each such
policy of insurance of the Company and its Subsidiaries shall name the Bank as
loss payee, additional insured and mortgagee, as the case may be, and shall
provide for at least thirty (30) days’ prior written notice to the Bank of any
modification or cancellation of such policies. The Company shall provide to the
Bank promptly upon receipt thereof evidence of the annual renewal of each such
policy.

SECTION 6.02.    Payment of Indebtedness, Taxes, etc.

(a)    Pay all indebtedness and obligations, now existing or hereafter arising,
as and when due and payable, except where (i) the validity, amount, or timing
thereof is being contested in good faith and by appropriate proceedings, which
proceedings shall include good faith negotiations, (ii) the Company or such
Guarantor has set aside on its books adequate reserves with respect thereto in
accordance with Generally Accepted Accounting Principles, and (iii) the failure
to make such payment pending such contest could not reasonably be expected to
have a Material Adverse Effect; provided that Company and each Guarantor will
pay or cause to be paid all such indebtedness and obligations upon the
commencement of proceedings to foreclose any lien which has attached as security
therefore.

(b)    Pay and discharge or cause to be paid and discharged promptly all taxes,
assessments and government charges or levies imposed upon it or upon its income
and profits, or upon any of its property,

19


--------------------------------------------------------------------------------


real, personal or mixed, or upon any part thereof, before the same shall become
in default, as well as all lawful claims for labor, materials and supplies or
otherwise which, if unpaid, might become a lien or charge upon such properties
or any part thereof; provided, however, that neither the Company nor any
Guarantor shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Company or such Guarantor, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with Generally Accepted
Accounting Principles with respect to any such tax, assessment, charge, levy or
claim so contested; and further, provided that, subject to the foregoing
provisos, the Company and each Guarantor will pay or cause to be paid all such
taxes, assessments, charges, levies or claims upon the commencement of
proceedings to foreclose any lien which has attached as security therefore.

SECTION 6.03.    Financial Statements, Reports, etc. Furnish to the Bank:

(a)    as soon as available and in any event within ninety (90) days of the end
of the fiscal year of the Company, the audited consolidated financial statements
of the Company and its Subsidiaries which shall include the consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year,
together with the consolidated statement of income and statement of cash flows
for the Company and its Subsidiaries for such fiscal year and as of the end of
and for the prior fiscal year, all prepared in accordance with Generally
Accepted Accounting Principles and accompanied by an opinion thereon of Ernst &
Young, LLP or other nationally recognized independent certified public
accountants reasonably acceptable to the Bank (the ‘‘Auditor’’) which opinion
shall not include a going concern explanatory paragraph, or a qualification or
exception as to the scope of the audit,

(b)    as soon as available and in any event within sixty (60) days after the
end of each of the first, second and third fiscal quarters of the Company, the
unaudited consolidated financial statements of the Company and its Subsidiaries,
which shall include the unaudited consolidated balance sheet of the Company and
its Subsidiaries as of the end of each such quarter, together with the
consolidated statement of income and statement of cash flows of the Company and
its Subsidiaries for each such quarter and for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year, all prepared by or
under the supervision of the Chief Financial Officer of the Company in
accordance with Generally Accepted Accounting Principles (subject to year-end
adjustments and except for the absence of notes thereto);

(c)    a certificate prepared and signed by the Auditor with each delivery
required by clause (a) and a certificate prepared and signed by the Chief
Financial Officer with each delivery required by clause (a) and (b), stating
whether the Auditor or Chief Financial Officer, as the case may be, shall have
obtained knowledge of any Default or Event of Default, together with a
certificate of the Chief Financial Officer of the Company demonstrating that as
of the last day of the relevant fiscal year or quarter, as applicable, the
Company was in compliance with the financial condition covenants set forth in
Section 7.13 hereof;

(d)    promptly after filing thereof, copies of all financial statements and
reports that the Company sends to its shareholders, and copies of all regular,
periodic and special financial information, proxy materials, reports and other
information which the Company or any Guarantor shall file with the Securities
and Exchange Commission;

(e)    promptly after submission to any government or regulatory agency, all
documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in a Material
Adverse Effect;

(f)    promptly, from time to time, such other information regarding the
operations, business affairs and condition, financial or otherwise, of the
Company or any Guarantor as the Bank may reasonably request; and

(g)    The Bank acknowledges and agrees that the Company may satisfy the
requirements of clauses (a) and (b) above by delivering to the Bank copies of
the Company’s of the Company’s annual and quarterly reports on Forms 10K and
10Q, respectively.

20


--------------------------------------------------------------------------------


SECTION 6.04.    Access to Premises and Records.    Maintain financial records
in accordance with Generally Accepted Accounting Principles and permit
representatives of the Bank to have access during normal business hours to the
premises of the Company (and upon reasonable advance notice so long as no
Default or Event of Default has occurred and is then continuing) and each
Guarantor upon request, and to examine and make excerpts from the minute books,
books of accounts, reports and other records and to discuss the affairs,
finances and accounts of the Company and the Guarantors with their respective
principal officers or with their respective independent accountants and to
conduct such audits (including, without limitation, field audits of the
Company’s and each Guarantor’s accounts receivable and their respective books
and records at the Company’s expense, as such representatives reasonably deem
necessary.

SECTION 6.05.    Notice of Adverse Change.    Promptly notify the Bank in
writing of (a) any change in the business or the operations which, in the good
faith judgment of such officer, may have a Material Adverse Effect disclosing
the nature thereof, and (b) any information which indicates that any financial
statements which are the subject of any representation contained in this
Agreement, or which are furnished to the Bank pursuant to this Agreement, fail,
in any material respect, to present fairly the financial condition and results
of operations purported to be presented therein, disclosing the nature thereof.

SECTION 6.06.    Notice of Default.    Promptly notify the Bank of any Default
or Event of Default which shall have occurred, which notice shall include a
written statement as to such occurrence, specifying the nature thereof and the
action which is proposed to be taken with respect thereto.

SECTION 6.07.    Notice of Litigation.    Give the Bank prompt written notice of
any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which, if adversely determined
against the Company or any Guarantor on the basis of the allegations and
information set forth in the complaint or other notice of such action, suit or
proceeding, or in the amendments thereof, if any, could reasonably be expected
to have a Material Adverse Effect.

SECTION 6.08.    ERISA.    Promptly deliver to the Bank a certificate by the
Chief Financial Officer setting forth details as to such occurrence and such
action, if any, which the Company, such Guarantor or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given to or filed with or by the Company, such Guarantor, ERISA Affiliate,
the PBGC, a Plan participant or the Plan Administrator, with respect thereto:
that a Reportable Event has occurred, that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code with respect to a Plan, that a Plan has been or
may be terminated, reorganized, partitioned or declared insolvent under Title IV
of ERISA, that a Plan has an Unfunded Current Liability giving rise to a lien
under ERISA, that proceedings may be or have been instituted to terminate a
Plan, that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan, or that the Company, any Guarantor
or any ERISA Affiliate will or may incur any liability (including any contingent
or secondary liability) to or on account of the termination of or withdrawal
from a Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA. The Company
will deliver to the Bank a complete copy of the annual report (Form 5500) of
each Plan required to be filed with the Internal Revenue Service. In addition to
any certificates or notices delivered to the Bank pursuant to the first sentence
hereof, copies of annual reports and any other notices received by the Company
or any Guarantor required to be delivered to the Bank hereunder shall be
delivered to the Bank no later than 10 days after the later of the date such
report or notice has been filed with the Internal Revenue Service or the PBGC,
given to Plan participants or received by the Company or a Guarantor.

SECTION 6.09.    Compliance with Applicable Laws.    Comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority.

SECTION 6.10.    Subsidiaries.    Promptly notify the Bank prior to the
occurrence thereof, of the creation, establishment or acquisition, in any
manner, of any Subsidiary of the Company or any Guarantor, not existing on the
date hereof. The Company shall cause each such Subsidiary to execute a joinder
agreement with respect to the Guaranty and the Security Agreement concurrently
with the

21


--------------------------------------------------------------------------------


creation, establishment or acquisition of such Subsidiary and in connection
therewith shall provide to the Bank a certificate of good standing with respect
to such Subsidiary from the Secretary of the State of its organizational
jurisdiction dated as of a recent date, a certified copy of the charter
documents of such Subsidiary and the supporting documents identified in clauses
(a) and (b) of Section 5.01(c) in each case with respect to such Subsidiary,
together with a written opinion of counsel substantially in the form of Exhibit
E attached hereby prepared with respect to such Subsidiary, as to the due
execution, delivery and enforceability of such documents and such other matters
as the Bank may request.

SECTION 6.11.    Default in Other Agreements.    Promptly notify the Bank of any
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which the
Company or any Guarantor is a party which could reasonably be expected to have a
Material Adverse Effect.

SECTION 6.12.    Operating Accounts.    Maintain its primary operating account
at the Bank.

SECTION 6.13.    Environmental Laws.

(a)    Comply with and ensure compliance by all tenants and subtenants of their
respective properties with the requirements of all federal, state and local
laws, ordinances, rules, regulations or policies governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect, provide to the Bank
all documentation in connection with such compliance that the Bank may
reasonably request, and defend, indemnify, and hold harmless the Bank, its
employees, agents, officers, and directors, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs, or expenses
of whatever kind or nature, known or unknown, contingent or otherwise, arising
out of, or in any way related to, (i) the presence, disposal, release, or
threatened release of any Hazardous Materials on any property owned or occupied
by the Company or any Guarantor; (ii) any personal injury (including wrongful
death) or property damage (real or personal) arising out of or related to such
Hazardous Materials; (iii) any lawsuit brought or threatened, settlement
reached, or government order relating to such Hazardous Materials, and/or (iv)
any violation of laws, orders, regulations, requirements, or demands of
government authorities, or any policies or requirements of the Bank of which the
Company has been notified, which are based upon or in any way related to such
Hazardous Materials including, without limitation, reasonable attorney fees and
consultant fees, investigation and laboratory fees, court costs, and litigation
expenses, except to the extent that any of the foregoing results from the gross
negligence or willful misconduct of the party seeking indemnification.

(b)    Execute and cause each Guarantor to execute any and all documentation
with respect to environmental matters as the Bank may request and such
reasonable documentation shall be in form and substance reasonably satisfactory
to the Bank.

22


--------------------------------------------------------------------------------


ARTICLE VII
NEGATIVE COVENANTS

The Company covenants and agrees with the Bank that so long as the Term Loan
remains in effect or any of the principal of or interest on the Note or any
other Obligations hereunder shall be unpaid, they will not, and will not cause
or permit any Guarantor, directly or indirectly, to:

SECTION 7.01.    Liens.    Incur, create, assume or suffer to exist any Lien on
any of their respective assets now or hereafter owned, other than:

(a)    Liens existing on the date hereof as set forth on Schedule II attached
hereto but not any renewals or extensions thereof;

(b)    deposits under workmen’s compensation, unemployment insurance and social
security laws;

(c)    Liens for taxes, assessments, fees or other governmental charges or the
claims of material men, mechanics, carriers, warehousemen, landlords and other
similar persons, the payment of which is not overdue or is being contested in
good faith by appropriate proceedings (provided that the Company or such
Guarantor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP (if any are so required), consistently applied, and the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;

(d)    purchase money Liens for fixed or capital assets; provided, in each case,
(x) no Default or Event of Default shall have occurred and be continuing or
shall occur as a result of the grant of the proposed Lien, and (y) such purchase
money Lien does not exceed 100% of the purchase price and encumbers only the
property being acquired;

(e)    Liens granted to the Bank and any of its Affiliates, including renewals
and extensions thereof; and

(f)    any attachment, judgment or similar Lien arising in connection with any
court or governmental proceeding, provided that the execution or other
enforcement of such Lien is effectively stayed within thirty (30) days and the
claims secured thereby are being contested in good faith by appropriate
proceedings.

SECTION 7.02.    Indebtedness.    Incur, create, assume or suffer to exist or
otherwise become liable with respect to any Indebtedness, other than:

(a)    Indebtedness incurred prior to the date hereof as described in Schedule
III attached hereto but not including any renewals or extensions thereof;

(b)    Indebtedness to the Bank and any of its Affiliates, including renewals
and extensions thereof;

(c)    Indebtedness for trade payables incurred in the ordinary course of
business provided such payables shall be paid or discharged when due;

(d)    taxes, assessments or other governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings; provided, however, that adequate reserves with respect thereto are
maintained on the books of the Company or any Guarantor in accordance with
Generally Accepted Accounting Principles;

(e)    Indebtedness secured by purchase money liens as permitted under Section
7.01(d); and

(f)    Subordinated Debt.

SECTION 7.03.    Guaranties.    Guarantee, endorse, become surety for, or
otherwise in any way become or be responsible for the Indebtedness or
obligations of any Person, whether by agreement to maintain working capital or
equity capital or otherwise maintain the net worth or solvency of any Person or
by agreement to purchase the Indebtedness of any other Person, or agreement for
the furnishing of funds, directly or indirectly, through the purchase of goods,
supplies or services for the purpose of discharging the Indebtedness of any
other Person or otherwise, or enter into or be a party to any contract for the
purchase of merchandise, materials, supplies or other property if such contract
provides that

23


--------------------------------------------------------------------------------


payment for such merchandise, materials, supplies or other property shall be
made regardless of whether delivery of such merchandise, supplies or other
property is ever made or tendered except:

(a)    guaranties executed prior to the date hereof as described on Schedule IV
attached hereto but not including any renewals or extension thereof;

(b)    endorsements of negotiable instruments for collection or deposit in the
ordinary course of business; and

(c)    guaranties of any Indebtedness under this Agreement or any other
Indebtedness owing to the Bank and any of its Affiliates, including renewals and
extensions thereof.

SECTION 7.04.    Sale of Assets.    Sell, assign, lease, transfer or otherwise
dispose of any of their now owned or hereafter acquired respective properties
and assets, whether or not pursuant to an order of a federal agency or
commission, except for (i) the sale, assignment, lease, transfer or other
disposition of inventory, each in the ordinary course of business, and (ii) the
sale or other disposition of properties or assets no longer used or useful in
the conduct of their respective businesses.

SECTION 7.05.    Sales of Notes.    Sell, transfer, discount or otherwise
dispose of notes, accounts receivable or other obligations owing to the Company
or any Guarantor, with or without recourse, except for collection in the
ordinary course of business.

SECTION 7.06.    Loans and Investments.    Make or commit to make any advance,
loan, extension of credit, or capital contribution to or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person, provided the Company and
each Guarantor may (i) consummate the Acquisition, (ii) invest in Permitted
Investments and (iii) make investments, loans and advances to Guarantors.

SECTION 7.07.    Nature of Business.    Change or alter the nature of its
business, in any material respect, from the nature of the business engaged in by
it on the date hereof.

SECTION 7.08.    Sale and Leaseback.    Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, if at the time of such sale or disposition it intends to
lease or otherwise acquire the right to use or possess (except by purchase) such
property or like property for a substantially similar purpose.

SECTION 7.09.    Federal Reserve Regulations.    Permit the Term Loan or the
proceeds of the Term Loan to be used for any purpose which violates or is
inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

SECTION 7.10.    Accounting Policies and Procedures; Tax Status.    Permit any
change in the accounting policies and procedures the Company or any Guarantor,
including a change in fiscal year, without the prior written consent of the
Bank; provided, however, that any policy or procedure required to be changed by
the FASB (or other board or committee of the FASB in order to comply with
Generally Accepted Accounting Principles) may be so changed.

SECTION 7.11.    Hazardous Materials.    Cause or permit any of its properties
or assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
material compliance with all applicable federal, state and local laws or
regulations, or cause or permit, as a result of any intentional or negligent act
or omission on the part of the Company, any Guarantor or any tenant or
subtenant, a release of Hazardous Materials in violation of applicable law or
regulation onto such property or asset or onto any other property, in a manner
that could reasonably be expected to lead to the imposition on the Company, such
Guarantor or such property or asset of any liability or lien of any nature
whatsoever under any Environmental Law.

SECTION 7.12.    Limitations on Fundamental Changes.    Merge or consolidate
with, or sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now or hereafter acquired) to any Person, or acquire all or substantially all of
the assets or the business of any Person or liquidate, wind up or dissolve or
suffer any liquidation or

24


--------------------------------------------------------------------------------


dissolution, provided that, (a) the Company may consummate the Acquisition and
(b) so long as no Event of Default has occurred and is then continuing and the
Company has provided prior written notice to the Bank, any Subsidiary of the
Company may merge with (i) the Company, provided that the Company shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries of
the Company.

SECTION 7.13.    Financial Covenants.

(a)    Minimum Debt Service Coverage Ratio.    Permit the Consolidated Debt
Service Coverage Ratio to be less than 1.50:1.00, determined quarterly with
respect to the most recently concluded four fiscal quarters for which financial
statements have been delivered pursuant to Article VI hereof.

(b)    Minimum Consolidated Liquidity Ratio.    Permit the Consolidated
Liquidity Ratio to be less than 0.75:1.00, at any time.

(c)    Minimum Consolidated Capital Base.    Permit the Consolidated Capital
Base of the Company and its Subsidiaries to be less than $47,000,000 plus 75% of
the Consolidated Net Income of the Company and its Subsidiaries plus 75% of the
net proceeds received from any Subordinated Debt or any Equity Issuance, all for
the period commencing January 1, 2007 and ending on the date of calculation.

(d)    Maximum Consolidated Leverage Ratio:    Permit the Consolidated Leverage
Ratio to be more than 1.50:1.00, at any time.

(e)    Minimum Cash Balances.    Maintain in deposit accounts with the Bank an
amount less than the sum of $6,000,000 plus any proceeds received from any
credit or loan facility with CitiCapital.

SECTION 7.14.    Subordinated Debt.    Directly or indirectly prepay, defease,
purchase, redeem, or otherwise acquire any Subordinated Debt.

SECTION 7.15.    Dividends.    Declare any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of stock of the Company or any Guarantor, whether now or hereafter
outstanding, other than non-cash dividends, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash, securities or
property or in obligations of the Company or any Guarantor or in any combination
thereof, or permit any Affiliate to make any payment on account of, or purchase
or otherwise acquire, any shares of any class of the stock of the Company or any
Guarantor from any Person.

SECTION 7.16.    Transactions with Affiliates.    Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the Company’s or any of the
Guarantor’s business and upon fair and reasonable terms no less favorable to the
Company or such Guarantor then they would obtain in a comparable arms-length
transaction with a Person not an Affiliate. For purposes hereof, Globecomm
Systems Europe Ltd. shall be deemed an Affiliate.

SECTION 7.17.    Impairment of Security Interest.    Take or omit to take any
action which might or would have the result of effecting or impairing the
security interest in any property subject to a security interest in favor of the
Bank and neither the Company nor any Guarantor shall grant to any person any
interest whatsoever in any property subject to a security interest in favor of
the Bank.

SECTION 7.18.    Acquisition Documents.    Amend, restate, supplement or
otherwise modify any Acquisition Documents, in any manner adverse to the
interests of the Bank.

SECTION 7.19.    Negative Pledge.    Permit any lien, mortgage, security
interest or encumbrance to exist upon any of the Company’s real property located
in Hauppauge, New York, or upon the real property to be acquired by the Company
(in connection with the Acquisition) in Laurel, Maryland.

SECTION 7.20.    Globecomm Systems Europe Ltd.    Notwithstanding anything to
the contrary herein, neither the Company nor any Guarantor shall make any loans,
advances or capital contributions to Globecomm Systems Europe Ltd. In the event
that Globecomm Systems Europe Ltd. shall, at any time after the Closing Date,
increase, in any material respect, its aggregate assets, Globecomm Systems
Europe Ltd. shall comply with the provisions of Section 6.10 hereof as if it
were a new Subsidiary of the Company.

25


--------------------------------------------------------------------------------


ARTICLE VIII
EVENTS OF DEFAULT

SECTION 8.01.    Events of Default.    In the case of the happening of any of
the following events (each an ‘‘Event of Default’’):

(a)    failure by the Company to pay

(i)    the principal of the Term Loan as and when due and payable; or

(ii)    to pay interest on the Term Loan and any fees or other amounts payable
under this Agreement and any other Loan Document, as and when due and payable,
and such failure to pay shall continue for two (2) Business Days;

(b)    default shall be made in the due observance or performance of any
covenant, condition or agreement of the Company or any Guarantor to be performed

(i)    pursuant to Article 6 of this Agreement (other than Section 6.03, Section
6.04, Section 6.06 and Section 6.13 hereof) and, in the case of this sub clause
(i) only, such default shall continue unremedied for a period of ten (10)
consecutive days or

(ii)    pursuant to any other provision of this Agreement or any other Loan
Document that is not specifically addressed in Sections 8.01(a), (b)(i), (c) or
(d) hereof;

(c)    any representation or warranty made or deemed made in this Agreement or
any other Loan Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given pursuant to the terms
hereof;

(d)    any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or any other Loan Document or the
borrowings hereunder, shall prove to be false or misleading in any material
respect when made or given or when deemed made or given pursuant to the terms
hereof;

(e)    default in the performance or compliance in respect of any agreement or
condition relating to any Indebtedness of the Company or any Guarantor owing to
the Bank or any other Indebtedness of the Company or any Guarantor in excess of
$150,000, individually or in the aggregate, (other than the Note), if the effect
of such default is to accelerate the maturity of such Indebtedness or to permit
the holder or obligee thereof (or a trustee on behalf of such holder or obligee)
to cause such Indebtedness to become due prior to the stated maturity thereof,
or any Indebtedness in excess of $150,000, individually or in the aggregate,
shall not be paid when due (beyond any applicable grace period and subject to
Section 6.02 hereof);

(f)    the Company or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the employment of a receiver, trustee, custodian,
sequestrator or similar official for the Company or any Guarantor or for a
substantial part of its property; (iv) file an answer admitting the material
allegations of a petition filed against it in such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take corporate action for
the purpose of effecting any of the foregoing, (vii) become unable or admit in
writing its inability or fail generally to pay its debts as they become due or
(viii) take corporate action for the purpose of effecting any of the foregoing;

(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Guarantor or of a substantial part of their
respective property, under Title 11 of the United States Code or any other
federal or state bankruptcy insolvency or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official for the Company
or any Guarantor or for a substantial part of their property, or (iii) the
winding-up or liquidation of the Company or any Guarantor and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall continue unstayed and in effect for 60
days;

26


--------------------------------------------------------------------------------


(h)    One or more orders, judgments or decrees for the payment of money in
excess of $150,000 in the aggregate shall be rendered against the Company or any
Guarantor and the same shall not have been paid in accordance with such
judgment, order or decree and either (i) an enforcement proceeding shall have
been commenced by any creditor upon such judgment, order or decree, or (ii)
there shall have been a period of thirty (30) days during which a stay of
enforcement of such judgment order or decree, by reason of pending appeal or
otherwise, was not in effect;

(i)    any Plan shall fail to maintain the minimum funding standard required for
any Plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code, any Plan
is, shall have been terminated or the subject of termination proceedings under
ERISA, any Plan shall have an Unfunded Current Liability, a Reportable Event
shall have occurred with respect to a Plan or the Company, any Guarantor, or any
ERISA Affiliate shall have incurred a liability to or on account of a Plan under
Section 515, 4062, 4063, 4063, 4201 or 4204 of ERISA, and there shall result
from any such event or events the imposition of a lien upon the assets of the
Company or any Guarantor, the granting of a security interest, or a liability to
the PBGC or a Plan or a trustee appointed under ERISA or a penalty under Section
4971 of the Code;

(j)    any provision of any Loan Document shall for any reason cease to be in
full force and effect in accordance with its terms or the Company, or any
Guarantor shall so assert in writing or any of the Liens purported to be granted
pursuant to any Security Document shall fail or cease for any reason to be
legal, valid and enforceable liens on the collateral purported to be covered
thereby or shall fail or cease to have the priority purported to be created
thereby;

(k)    a default shall have occurred and be continuing, beyond any applicable
grace period, under any Acquisition Document,

(l)    a Change of Control shall occur; or

(m)    the Company or any Guarantor shall default in the punctual payment of any
sum payable with respect to, or in the observance or performance of any of the
terms and conditions of, any agreement between such Person and the Bank or any
of its Affiliates, other than with respect to this Agreement and any other Loan
Document;

then, at any time thereafter during the continuance of any such event, the Bank
may, without notice to the Company or any Guarantor, (i) terminate the Term Loan
and declare the Note, both as to principal and interest, to be forthwith due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived, anything contained herein or in the Note
to the contrary notwithstanding; provided, however, that if an event specified
in Section 8.01(f) and (g) shall have occurred, the Term Loan shall
automatically terminate and the Note shall be immediately due and payable; and
(ii) exercise any or all of the rights and remedies afforded to the Bank by the
Uniform Commercial Code or otherwise possessed by the Bank.

ARTICLE IX
MISCELLANEOUS

SECTION 9.01.    Notices.    Any notice shall be in writing and shall be
conclusively deemed to have been received by a party hereto and to be effective
on the day on which delivered to such party at the address set forth below, or,
in the case of telecopy notice, when acknowledged as received, or if sent by
registered or certified mail, on the third Business Day after the day on which
mailed in the United States, addressed to such party at said address:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  if to the Bank, at
    
Citibank, N.A.
730 Veterans Memorial Highway
Hauppauge, New York 11788
Attention: Relationship Officer – Globecomm Systems Inc.
Telecopy:    (631) 265-4888
    


27


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   With copies to:
    
Farrell Fritz, P.C.
1320 Reckson Plaza
Uniondale, New York 11556-1320
Attention:    Robert C. Creighton
Telecopy:      (516) 227-0777

[spacer.gif] [spacer.gif] [spacer.gif] (b)  if to the Company, at
    
Globecomm Systems Inc.
45 Oser Avenue
Hauppauge, New York 11788
Attention:    Chief Financial Officer
Telecopy:      (631) 951-3241
    
With copies to:
    
Goldman & Associates, LLP
666 Old Country Road
Garden City, New York 11530
Attention:    Ronald G. Goldman, Esq. 
Telecopy:      (516) 228-8349

- and -

[spacer.gif] [spacer.gif] [spacer.gif] (c)  as to each such party at such other
address as such party shall have designated to the other in a written notice
complying as to delivery with the provisions of this Section 9.01.

SECTION 9.02.    Survival of Agreement.    All covenants, agreements,
representations and warranties made herein and in the other Loan Documents and
in the certificates delivered pursuant hereto or thereto shall survive the
making by the Bank of the Term Loan herein contemplated and the execution and
delivery to the Bank of the Note evidencing the Term Loan and shall continue in
full force and effect so long as the Note is outstanding and unpaid. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Company and the Guarantors which
are contained in this Agreement shall bind and inure to the benefit of the
respective successors and assigns of the Bank. The Company may assign or
transfer any of its interest under this Agreement, the Note or any other Loan
Document without the prior written consent of the Bank.

SECTION 9.03.    Expenses of the Bank.    The Company agrees (i) to indemnify,
defend and hold harmless the Bank and its officers, directors, employees,
agents, advisors and affiliates (each, an ‘‘indemnified person’’) from and
against any and all losses, claims, damages, liabilities or judgments to which
any such indemnified person may be subject and arising out of or in connection
with the Loan Documents, the financings contemplated hereby, the use of any
proceeds of such financings or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
of such indemnified persons is a party thereto, and to reimburse each of such
indemnified persons upon demand for any reasonable, legal or other expenses
incurred in connection with the investigation or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities, judgments or related expenses to
the extent arising from the willful misconduct or gross negligence of such
indemnified person; and (ii) to reimburse the Bank from time to time, upon
demand, all out-of-pocket expenses (including reasonable expenses of its due
diligence investigation, and fees and disbursements of counsel and the allocated
costs of internal counsel) incurred in connection with the financings
contemplated under this Agreement, the preparation, execution and delivery of
this Agreement and the other Loan Documents, any amendments and waivers hereof
or thereof, the security arrangements contemplated thereby and the enforcement
thereof. The provisions of this Section 9.03 shall survive termination of this
Agreement.

28


--------------------------------------------------------------------------------


SECTION 9.04.    No Waiver of Rights by the Bank.    Neither any failure nor any
delay on the part of the Bank in exercising any right, power or privilege
hereunder or under the Note or any other Loan Document shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege.

SECTION 9.05.    Applicable Law.    THIS AGREEMENT AND THE NOTE SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

SECTION 9.06.    Submission to Jurisdiction; Jury Waiver.    THE COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU AND COUNTY OF SUFFOLK IN
ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN
OR THEREIN WHERE THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH
COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY AGREES NOT TO (i)
SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT
BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO
GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (ii) ASSERT ANY COUNTERCLAIM IN ANY
SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM CONSTITUTES A
COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE RULES OF CIVIL PROCEDURE.
THE COMPANY AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BE CERTIFIED OR
REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY
METHOD AUTHORIZED BY THE LAWS OF NEW YORK. THE PARTIES HERETO WAIVE ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY
OTHER LOAN DOCUMENT.

SECTION 9.07.    Extension of Maturity.    Except as otherwise expressly
provided herein, whenever a payment to be made hereunder shall fall due and
payable on any day other than a Business Day, such payment may be made on the
next succeeding Business Day, and such extension of time shall be included in
computing interest.

SECTION 9.08.    Modification of Agreement.    No modification, amendment or
waiver of any provision of this Agreement, the Note or any other Loan Document,
nor consent to any departure by the Company therefrom shall in any event be
effective unless the same shall be in writing and signed by the Bank and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in the same,
similar or other circumstance.

SECTION 9.09.    Severability.    In case any one or more of the provisions
contained in this Agreement, the Note or in any other Loan Document should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.

SECTION 9.10.    Sale of Participations, Assignments.    The Bank reserves the
right to sell participations in or to sell and assign its rights, duties or
obligations with respect to the Term Loan to such banks, lending institutions or
other parties as it may choose and without the consent of the Company,

29


--------------------------------------------------------------------------------


provided that the Bank shall notify the Company promptly following such
participation or assignment. The Bank may furnish any information concerning the
Company or any Guarantor in its possession from time to time to any assignee or
participant (or proposed assignee or participant), provided that the Lender
shall notify any such assignee or participant (or proposed assignee or
participant) in connection with any contemplated participation in, or assignment
of, the Term Loan, that such information may be confidential and that such
transferee or participant shall treat such information as such.

SECTION 9.11.    Reinstatement; Certain Payments.    If claim is ever made upon
the Bank for repayment or recovery of any amount or amounts received by the Bank
in payment or on account of any of the Obligations under this Agreement, the
Bank shall give prompt notice of such claim to the Company, and if the Bank
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over the Bank or any of
its property, or (ii) any settlement or compromise of any such claim effected by
the Bank with any such claimant, then and in such event the Company agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
the Company notwithstanding the cancellation of the Note or other instrument
evidencing the Obligations under this Agreement or the termination of this
Agreement, and the Company shall be and remain liable to the Bank hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Bank.

SECTION 9.12.    Right of Setoff.    If an Event of Default shall have occurred
and be continuing, the Bank and each other Affiliate of the Bank are each hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Bank to or for the credit or the account of the Company
against any and all the Obligations. The rights of the Bank under this Section
9.12 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Bank may have.

SECTION 9.13.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.

SECTION 9.14.    Headings.    Section headings used herein are for convenience
of reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

SECTION 9.15.    Construction.    This Agreement is the result of negotiations
between, and has been reviewed by, the Company and the Bank and their respective
counsel. Accordingly, this Agreement shall be deemed to be the product of each
party hereto, and no ambiguity shall be construed in favor of or against either
the Company or the Bank.

SECTION 9.16.    USA PATRIOT Act.    The Bank hereby notifies the Company that
pursuant to the requirements of USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the ‘‘Act’’), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow the Bank to identify the Company in accordance with the Act.

SECTION 9.17.    Termination.    The obligations of the Company hereunder shall
terminate and be released upon the indefeasible payment in full of the
Obligations, provided that the provisions of Sections 3.07, 3.08, 3.09 and 9.03
shall survive and remain in full force and effect regardless of the repayment of
the Term Loan or the termination of this Agreement or any provision hereof.

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
duly executed by their duly authorized officers, as of the day and year first
above written.

[spacer.gif] GLOBECOMM SYSTEMS INC.

[spacer.gif] By:  /s/ Andrew C. Melfi            
Name:    Andrew C. Melfi
Title:     Chief Financial Officer

[spacer.gif] CITIBANK, N.A.

[spacer.gif] By:  /s/ Stuart N. Berman        
Name:    Stuart N. Berman
Title:     Vice President

31


--------------------------------------------------------------------------------


Schedule I

Globecomm Network Services Crop., Delaware, 100% owned by Globecomm Systems Inc.
GSI Properties Corp., New York, 100% owned by Globecomm Systems Inc.
Globecomm Services Maryland LLC, Delaware, 100% owned by Globecomm Systems Inc.
Turbo Logic Associates LLC, Delaware, 100% owned by Globecomm Services Maryland
LLC
Lyman Maryland Properties, LLC, Utah, 100% owned by Globecomm Services Maryland
LLC
Globecomm Systems Europe LTD., a United Kingdom corporation, 100% owned by
Globecomm Systems Inc.

Schedule II

Other than for liens to Citibank, none

Schedule III

Other than for indebtedness to Citibank, none

Schedule IV

Other than for guaranties to Citibank, none

32


--------------------------------------------------------------------------------
